EXHIBIT B
  Declaration of Justin Casson
CBRE VALUATION & ADVISORY SERVICES




APPRAISAL
REPORT
43 PARK PLACE
NEW YORK, NEW YORK 10007
CBRE GROUP, INC. FILE NO. 21-047NE-3333



FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
VALUATION & ADVISORY SERVICES


                                                                                                       200 Park Avenue
                                                                                                   New York, NY 10166

                                                                                                      T 212-207-6100
                                                                                                      F 212-207-6069

                                                                                                         www.cbre.com


     July 7, 2021



     Matthew D. Parrott, Esq.
     FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
     1 New York Plaza
     New York, New York 10004-1980


     RE:    Appraisal of: 43 Park Place
            New York, New York 10007
            CBRE, Inc. File No. 21-047NE-3333

     Dear Mr. Parrott:
     At your request and authorization, CBRE, Inc. has prepared an appraisal of the market value of
     the referenced property. Our analysis is presented in the following Appraisal Report.
     The subject is a partially completed luxury condominium development located at 43 Park Place in
     the TriBeCa neighborhood of Manhattan.            When completed, it will contain 50 luxury
     condominiums and 788 square feet of grade-level retail space. We were provided with a cost
     report that indicates the project will be completed in 18 months and the total costs to complete
     are $83,722,202.
     Based on the analysis contained in the following report, the market value of the subject is
     concluded as follows:
                                       MARKET VALUE CONCLUSION
                 Appraisal Premise    Interest Appraised      Date of Value     Value Conclusion
                         As Is         Fee Simple Estate      July 2, 2021        $87,900,000
                    As Complete        Fee Simple Estate    January 2, 2023      $189,200,000
              Compiled by CBRE

     As of the date of value and the date of this report, the nation, region, and market area are
     impacted by the COVID-19 pandemic. This could have a prolonged effect on macroeconomic
     conditions, though at this time the length of duration is unknown. The perceived impact on real
     estate varies on several factors including asset class, use, tenancy, and location. Our analysis
     considers available information as of the effective date.
     The report, in its entirety, including all assumptions and limiting conditions, is an integral part of,
     and inseparable from, this letter.
Matthew D. Parrott, Esq.
July 7, 2021
Page 2


The following appraisal sets forth the most pertinent data gathered, the techniques employed,
and the reasoning leading to the opinion of value. The analyses, opinions and conclusions were
developed based on, and this report has been prepared in conformance with, the guidelines and
recommendations set forth in the Uniform Standards of Professional Appraisal Practice (USPAP),
and the requirements of the Code of Professional Ethics and Standards of Professional Appraisal
Practice of the Appraisal Institute. It also conforms to Title XI Regulations and the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989 (FIRREA) updated in 1994 and further
updated by the Interagency Appraisal and Evaluation Guidelines promulgated in 2010.
The intended use and user of our report are specifically identified in our report as agreed upon in
our contract for services and/or reliance language found in the report. As a condition to being
granted the status of an intended user, any intended user who has not entered into a written
agreement with CBRE in connection with its use of our report agrees to be bound by the terms
and conditions of the agreement between CBRE and the client who ordered the report. No other
use or user of the report is permitted by any other party for any other purpose. Dissemination of
this report by any party to any non-intended users does not extend reliance to any such party,
and CBRE will not be responsible for any unauthorized use of or reliance upon the report, its
conclusions or contents (or any portion thereof).
It has been a pleasure to assist you in this assignment. If you have any questions concerning the
analysis, or if CBRE can be of further service, please contact us.

Respectfully submitted,

CBRE - VALUATION & ADVISORY SERVICES




Justin Casson, MAI                                 Adam Weil
Director                                           Senior Appraiser
New York State Certification #46000003220          New York State Certification # 46000052137
                                                   Phone: (212) 207 6040
Phone:   (212) 715 5749                            Email: Adam.Weil@cbre.com
                                                                                          Certification


Certification
We certify to the best of our knowledge and belief:
1. The statements of fact contained in this report are true and correct.
2. The reported analyses, opinions, and conclusions are limited only by the reported
    assumptions and limiting conditions and are our personal, impartial and unbiased
    professional analyses, opinions, and conclusions.
3. We have no present or prospective interest in or bias with respect to the property that is the
    subject of this report and have no personal interest in or bias with respect to the parties
    involved with this assignment.
4. Our engagement in this assignment was not contingent upon developing or reporting
    predetermined results.
5. Our compensation for completing this assignment is not contingent upon the development or
    reporting of a predetermined value or direction in value that favors the cause of the client, the
    amount of the value opinion, the attainment of a stipulated result, or the occurrence of a
    subsequent event directly related to the intended use of this appraisal.
6. This appraisal assignment was not based upon a requested minimum valuation, a specific
    valuation, or the approval of a loan.
7. Our analyses, opinions, and conclusions were developed, and this report has been prepared,
    in conformity with the Uniform Standards of Professional Appraisal Practice, as well as the
    requirements of the State of New York.
8. The reported analyses, opinions, and conclusions were developed, and this report has been
    prepared, in conformity with the requirements of the Code of Professional Ethics and
    Standards of Professional Appraisal Practice of the Appraisal Institute.
9. The use of this report is subject to the requirements of the Appraisal Institute relating to review
    by its duly authorized representatives.
10. As of the date of this report, Justin Casson, MAI has completed the continuing education
    program for Designated Members of the Appraisal Institute.
11. Adam Weil Justin Casson, MAI have made personal inspections of the property that is the
    subject of this report.
12. No one provided significant real property appraisal assistance to the persons signing this
    report.
13. Valuation & Advisory Services operates as an independent economic entity within CBRE, Inc.
    Although employees of other CBRE, Inc. divisions may be contacted as a part of our routine
    market research investigations, absolute client confidentiality and privacy were maintained at
    all times with regard to this assignment without conflict of interest.
14. Adam Weil and Justin Casson, MAI have provided services as appraisers regarding the
    property that is the subject of this report within the three-year period immediately preceding
    acceptance of this assignment.




Justin Casson, MAI                                    Adam Weil




                                                  i
                           Subject Photographs


Subject Photographs




 Subject




                      ii
                                                                      Subject Photographs




Lobby – Current Condition                 Typical Floor – Current Condition




Typical Floor – Current Condition         Typical Floor – Current Condition




Typical Floor – Current Condition         Typical Floor – Current Condition

                                    iii
                                                                                        Executive Summary


Executive Summary
Property Name                                            43 Park Place
Location                                                 43 Park Place, New York,, New York County, NY
                                                         10007

Client                                                   Fried, Frank, Harris, Shriver & Jacobson LLP
Highest and Best Use
    As If Vacant                                         Residential
    As Improved                                          Residential
Property Rights Appraised                                Fee Simple Estate
Date of Report                                           July 7, 2021
Date of Inspection                                       July 2, 2021
Estimated Exposure Time                                  6 - 12 Months
Estimated Marketing Time                                 6 - 12 Months
Land Area                                                0.28 AC                             12,247 SF
Zoning                                                   C6-4/LM
Improvements
    Property Type                                        Condominium         (Multi-family Mid/High Rise)
    Number of Buildings                                  1
    Number of Stories                                    43
    Gross Building Area                                  155,616 SF
    Residential Area                                     111,933 SF
    Commercial Area                                      788 SF
    Number of Units                                      50
    Average Unit Size                                    2,239 SF
    Year Built                                           2022                Renovated:      0
    Effective Age                                        0 Years
    Remaining Economic Life                              55 Years
    Condition                                            Excellent
Financial Indicators
    Estimated Sell-out Period                            36 Months
    Discount Rate                                        12.00%



STRENGTHS, WEAKNESSES, OPPORTUNITIES AND THREATS (SWOT)
Strengths/ Opportunities
     Upon completion, it is assumed that the subject will be in excellent condition upon
      completion.
     The median household income in the subject’s zip code is over $200,000 per year.
     The subject is in TriBeCa, which achieves some of the highest condominium prices in the City.
     The subject will have an excellent amenity package upon completion.




                                                 iv
                                                                                    Executive Summary

Weaknesses/ Threats
     There are numerous planned and recently completed luxury condominium developments in
      the area which has caused a potential oversupply
     There are a limited number of qualified buyers for the subject’s proposed condominiums.
     Increased uncertainty and risk associated with COVID-19 (see discussion below). Most
      participants anticipate with the greatest impact felt in the next 3-9 months


COVID-19 WARNING STATEMENT- MARKET UNCERTAINTY CLAUSE
The outbreak of the Novel Coronavirus (COVID-19), declared by the World Health Organisation
as a “Global Pandemic” on the 11th March 2020, has impacted many aspects of daily life and
the global economy – with some real estate markets experiencing significantly lower levels of
transactional activity and liquidity. As of the valuation date, in the case of the subject property,
there is a shortage of market evidence for comparison purposes, to inform opinions of value.

Our valuation of the property is therefore reported as being subject to ‘material valuation
uncertainty’. Consequently, less certainty – and a higher degree of caution – should be attached
to our valuation than would normally be the case.

For the avoidance of doubt, the inclusion of the ‘material valuation uncertainty’ declaration
above does not mean that the valuation cannot be relied upon. Rather, the declaration has been
included to ensure transparency of the fact that – in the current extraordinary circumstances – less
certainty can be attached to the valuation than would otherwise be the case. The material
uncertainty clause is to serve as a precaution and does not invalidate the valuation.

Values may change more rapidly and significantly than during standard market conditions. Given
the unknown future impact that COVID-19 might have on the real estate market and the difficulty
in differentiating between short term impacts and long-term structural changes, we recommend
that you keep the valuation(s) contained within this report under frequent review

EXTRAORDINARY ASSUMPTIONS
An extraordinary assumption is defined as “an assignment-specific assumption as of the effective
date regarding uncertain information used in an analysis which, if found to be false, could alter
                                                 1
the appraiser’s opinions or conclusions.”

     The ‘as complete’ appraisal assumes the development is fully entitled and permitted for the
      construction of the improvements as specifically described herein and that the project will be
      completed on time and within budget and in accordance with the plans and assumed good
      level of specifications commensurate with other new developments in the surrounding area.
     The appraisal includes a Prospective opinion of market value at the completion and
      stabilization of the property. As such, the prospective values are based on forward looking
      projections that are based on current market indications and typical underwriting witnessed


1
    The Appraisal Foundation, USPAP, 2020-2021


                                                     v
                                                                                       Executive Summary

      by market participants. Any significant change in market conditions that are inconsistent with
      the assumptions made herein could impact the opinions of market value.
     The use of these extraordinary assumptions may have affected the assignment results.

HYPOTHETICAL CONDITIONS
A hypothetical condition is defined as “a condition, directly related to a specific assignment,
which is contrary to what is known by the appraiser to exist on the effective date of the
assignment results, but is used for the purposes of analysis.” 2

     None noted

OWNERSHIP AND PROPERTY HISTORY
The subject is owned by Park Place Development Primary LLC. To the best of our knowledge,
there have been no ownership transfers of the subject in the previous three years. To the best of
our knowledge, the subject is not in contract or listed to be sold.

EXPOSURE/MARKETING TIME
Current appraisal guidelines require an estimate of a reasonable time period in which the subject
could be brought to market and sold.             This reasonable time frame can either be examined
historically or prospectively. In a historical analysis, this is referred to as exposure time. Exposure
time always precedes the date of value, with the underlying premise being the time a property
would have been on the market prior to the date of value, such that it would sell at its appraised
value as of the date of value. On a prospective basis, the term marketing time is most often
used. The exposure/marketing time is a function of price, time, and use. It is not an isolated
estimate of time alone. In consideration of these factors, we have analyzed the following:

     exposure/marketing time information from the PwC Real Estate Investor Survey; and
     the opinions of market participants.
The following table presents the information derived from these sources.

                                     EXPOSURE/MARKETING TIME DATA
                                                                      Exposure/Mktg. (Months)
            Investment Type                                             Range       Average
            PwC Apartment
              National Data                                           1.0   - 12.0     5.3
            Local Market Professionals                                6.0   - 12.0     9.0
            CBRE Exposure Time Estimate                                     6 - 12 Months
            CBRE Marketing Period Estimate                                  6 - 12 Months
            Source: PwC Real Estate Survey




2
    The Appraisal Foundation, USPAP, 2020-2021


                                                     vi
      Executive Summary




vii
                                                                                                                         Table of Contents


Table of Contents
Certification ............................................................................................................................... i
Subject Photographs ................................................................................................................ ii
Executive Summary .................................................................................................................. iv
Table of Contents.................................................................................................................... viii
Scope of Work .......................................................................................................................... 1
Area Analysis ............................................................................................................................ 5
Neighborhood Analysis ........................................................................................................... 12
Site Analysis .......................................................................................................................... 17
Improvements Analysis......................................................................................................29
Zoning ................................................................................................................................... 33
Tax and Assessment Data ........................................................................................................ 36
Market Analysis....................................................................................................................... 37
Highest and Best Use .............................................................................................................. 43
Condominium Sellout............................................................................................................... 44
Reconciliation of Value...................................................................................................... 68
Assumptions and Limiting Conditions ........................................................................................ 69
ADDENDA
A Operating Data




                                                                      viii
                                                                                                            Scope of Work


Scope of Work
This Appraisal Report is intended to comply with the reporting requirements set forth under
Standards Rule 2 of USPAP. The scope of the assignment relates to the extent and manner in
which research is conducted, data is gathered and analysis is applied.

INTENDED USE OF REPORT
This appraisal is to be used for Litigation in reference to Park Place Development Primary, LLC,
Case No. 21-10849 (CSS) pending in Bankruptcy Court for the District of Delaware.

CLIENT
The client is Fried, Frank, Harris, Shriver & Jacobson LLP.

INTENDED USER OF REPORT
This appraisal is to be used by FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP (“Firm”),
individually, and as counsel for MALAYAN BANKING BERHAD NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT FOR MALAYAN BANKING BERHAD, LONDON BRANCH, INTESA
SANPAOLO S.P.A., NEW YORK BRANCH, WARBA BANK K.S.C.P., AND 45 PARK PLACE
INVESTMENTS, LLC (“Bank”) (Firm and Bank are collectively referred to herein as Client) and
such other parties and entities (if any) expressly recognized by CBRE as “Intended Users” (as
further defined herein) and no other user may rely on our report unless as specifically indicated in
the report.

           Intended Users - the intended user is the person (or entity) who the appraiser intends
           will use the results of the appraisal. The client may provide the appraiser with
           information about other potential users of the appraisal, but the appraiser ultimately
           determines who the appropriate users are given the appraisal problem to be solved.
           Identifying the intended users is necessary so that the appraiser can report the
           opinions and conclusions developed in the appraisal in a manner that is clear and
           understandable to the intended users. Parties who receive or might receive a copy of
           the appraisal are not necessarily intended users. The appraiser’s responsibility is to
           the intended users identified in the report, not to all readers of the appraisal report. 3

PURPOSE OF THE APPRAISAL
The purpose of this appraisal is to provide an opinion of the market value of the subject property.

DEFINITION OF VALUE
The current economic definition of market value agreed upon by agencies that regulate federal
financial institutions in the U.S. (and used herein) is as follows:



3
    Appraisal Institute, The Appraisal of Real Estate, 14th ed. (Chicago: Appraisal Institute, 2013), 50.


                                                               1
                                                                                                              Scope of Work

The most probable price which a property should bring in a competitive and open market under
all conditions requisite to a fair sale, the buyer and seller each acting prudently and
knowledgeably, and assuming the price is not affected by undue stimulus. Implicit in this
definition is the consummation of a sale as of a specified date and the passing of title from seller
to buyer under conditions whereby:

       1. buyer and seller are typically motivated;
       2. both parties are well informed or well advised, and acting in what they consider their own
          best interests;
       3. a reasonable time is allowed for exposure in the open market;
       4. payment is made in terms of cash in U.S. dollars or in terms of financial arrangements
          comparable thereto; and
       5. the price represents the normal consideration for the property sold unaffected by special
          or creative financing or sales concessions granted by anyone associated with the sale. 4

INTEREST APPRAISED
The value estimated represents the fee simple interest as defined below:

           Fee Simple Estate - Absolute ownership unencumbered by any other interest or estate,
           subject only to the limitations imposed by the governmental powers of taxation,
           eminent domain, police power and escheat. 5
Extent to Which the Property is Identified
The property is identified through the following sources:

      postal address
      assessor’s records
      legal description
Extent to Which the Property is Inspected
The extent of the inspection included the following: interior and exterior inspection of the subject.

Type and Extent of the Data Researched
CBRE reviewed the following:

      applicable tax data
      zoning requirements
      flood zone status
      demographics
      comparable data
      cost to complete




4
 Interagency Appraisal and Evaluation Guidelines; December 10, 2010, Federal Register, Volume 75 Number 237,
Page 77472.
5
    Appraisal Institute, The Dictionary of Real Estate Appraisal, 6th ed. (Chicago: Appraisal Institute, 2015), 90.


                                                               2
                                                                                        Scope of Work

Type and Extent of Analysis Applied
CBRE, Inc. analyzed the data gathered through the use of appropriate and accepted appraisal
methodology to arrive at a probable value indication via each applicable approach to value. The
steps required to complete each approach are discussed in the methodology section.

Data Resources Utilized in the Analysis
                                           DATA SOURCES
Item:                               Source(s):
Site Data
  Size                                Assessor's Office
Improved Data
  Building Area                       Client
  No. Bldgs.                          Client
  Parking Spaces                      Client
  Year Built/Developed                Client
Economic Data
  Building Costs:                     Client
Compiled by CBRE



APPRAISAL METHODOLOGY
In appraisal practice, an approach to value is included or omitted based on its applicability to the
property type being valued and the quality and quantity of information available.

Cost Approach
The cost approach is based on the proposition that the informed purchaser would pay no more
for the subject than the cost to produce a substitute property with equivalent utility. This approach
is particularly applicable when the property being appraised involves relatively new improvements
that represent the highest and best use of the land, or when it is improved with relatively unique
or specialized improvements for which there exist few sales or leases of comparable properties.

Sales Comparison Approach
The sales comparison approach utilizes sales of comparable properties, adjusted for differences,
to indicate a value for the subject. Valuation is typically accomplished using physical units of
comparison such as price per square foot, price per unit, price per floor, etc., or economic units
of comparison such as gross rent multiplier. Adjustments are applied to the physical units of
comparison derived from the comparable sale. The unit of comparison chosen for the subject is
then used to yield a total value. Economic units of comparison are not adjusted, but rather
analyzed as to relevant differences, with the final estimate derived based on the general
comparisons.

Income Capitalization Approach
The income capitalization approach reflects the subject’s income-producing capabilities. This
approach is based on the assumption that value is created by the expectation of benefits to be


                                                   3
                                                                                     Scope of Work

derived in the future. Specifically estimated is the amount an investor would be willing to pay to
receive an income stream plus reversion value from a property over a period of time. The two
common valuation techniques associated with the income capitalization approach are direct
capitalization and the discounted cash flow (DCF) analysis.

Methodology Applicable to the Subject
In valuing the subject, only the sales comparison and income capitalization approaches are
applicable and have been used. The cost approach is not applicable in the estimation of market
value because market participants do not rely on it.      The exclusion of said approach is not
considered to compromise the credibility of the results rendered herein.




                                                4
                                                                                    Area Analysis


Area Analysis




The examination of social forces is primarily based upon demographic characteristics of an area
including, but not limited to, population trends, age of population and household formation. A
review of these demographic trends is imperative in order to determine the basic demand for real
property in the area.

Population
The population in New York City has increased approximately 4.0% from 2010 to 2020, as
estimated by CBRE (LAM). Changes among the different boroughs varied considerably, with
Staten Island reflecting the lowest population increase of 3.0%, while Brooklyn’s population had
the largest increase of 4.7%. The 2020 estimates and the 2025 projections are based on the
following census data.




                                               5
                                                                                    Area Analysis

                             NEW YORK CITY POPULATION DATA
                          2010           2020      2010-2020    2025          2020-2025
                         Census        Estimate    % Change   Projection      % Change
     Bronx             1,385,108      1,434,830      3.6%    1,455,637          1.5%
     Brooklyn          2,504,700      2,623,311      4.7%    2,672,464          1.9%
     Manhattan         1,585,873      1,650,033      4.0%    1,676,284          1.6%
     Queens            2,230,722      2,311,794      3.6%    2,335,047          1.0%
     Staten Island      468,730        482,675       3.0%      487,784          1.1%
     New York City     8,175,133      8,502,614      4.0%    8,627,187          1.5%
     Source: CBRE Location Analytics & Mapping (LAM)

The population within the city is expected to increase through 2025. Over the next five years
Brooklyn is anticipated to have the highest increase in population with an increase of 1.9%. The
New York City Boroughs are all projected to experience moderate growth, ranging from 1.0% to
1.9% over the next 5 years. Overall, the population in New York City is projected to increase by
1.5% into 2025. Compared to the 2010-2020 period, growth is expected to decline for the years
between 2020-2025.

Households

Household statistics based on census data are summarized as follows.

                             NEW YORK CITY HOUSEHOLD DATA
                           2010           2020     2010-2020    2025           2020-2025
                          Census        Estimate    % Change Projection        % Change
     Bronx               483,449        500,606       3.5%    507,591            1.4%
     Brooklyn            916,856        959,891       4.7%    977,749            1.9%
     Manhattan           763,846        797,526       4.4%    811,292            1.7%
     Queens              780,117        812,213       4.1%    821,523            1.1%
     Staten Island       165,516        170,065       2.7%    171,660            0.9%
     New York City      3,109,784      3,240,290      4.2%   3,289,804           1.5%
     Source: CBRE Location Analytics & Mapping (LAM)

As illustrated in the previous table, the number of households in New York City has increased by
4.2% since 2010 and is expected to increase by 1.5% from 2020-2025. The number of
households are expected to grow at the greatest rate in the Brooklyn borough over the next 5
years at 1.9%. According to CBRE (LAM) estimates, the slowest growth is expected to occur in
Staten Island (0.9%).

Income

The following chart below describes the income trends across the five boroughs of New York City.




                                               6
                                                                                      Area Analysis

                  NEW YORK CITY MEDIAN HOUSEHOLD INCOME DATA
                                  2010        2020       2010-2020        2025       2020-2025
                                 Census      Estimate    % Change       Projection   % Change
Bronx                           $32,568      $38,593       18.5%         $40,805        5.7%
Brooklyn                        $49,522      $62,050       25.3%         $68,247       10.0%
Manhattan                       $75,009      $88,043       17.4%         $99,415       12.9%
Queens                          $62,344      $69,474       11.4%         $75,362        8.5%
Staten Island                   $82,915      $85,344        2.9%         $92,313        8.2%
New York City                  $50,711       $65,069       28.3%        $71,551        10.0%
Source: CBRE Location Analytics & Mapping (LAM)

Over the last two decades, median household income across the five boroughs have increased
dramatically. Of the five boroughs of New York City, Manhattan carries the highest median
household income, followed by Staten Island and Queens. Over the next five-year period, the
median household income within the boroughs is projected to grow within a range of 5.7% to
12.9%. Across the five boroughs, Manhattan is expected to see the highest income appreciation
at 12.9%.

Transportation

Transportation has been a major factor in the development of New York City. The city has a well-
integrated network of highways with a well-developed mass transportation system which
facilitates access for commuters as well as the distribution of goods and services through the
region. Vehicular transportation in the region and the borough is facilitated through a network of
highways while the Metropolitan Transit Authority operates a rail and bus network.

Two of the area airports, LaGuardia and JFK International Airports are both located within
Queens. Within Manhattan, of the two major business areas, Midtown is more convenient in
terms of commuting than Downtown due to its proximity to the commuter train system. While the
automobile is the primary mode of transportation surrounding New York City, primary access in
Manhattan is provided by mass transportation, specifically the subway system.

The Long Island Expressway, the Grand Central Parkway, and Belt Parkway facilitate vehicular
access to the area. The Tri-borough Bridge, Queensboro, Brooklyn Bridge, Williamsburg Bridge,
Manhattan Bridge, Midtown Tunnel and Brooklyn-Battery Tunnel provide access to Manhattan.

ECONOMIC FORCES
With 223,860 full-time employees in 2020, the City Of New York serves as the area’s largest
employer. NYC Department of Education is the second largest employer in the area with
114,999 active employees and following third is the Metropolitan Transit Authority. The chart
below shows the New York City’s 15 largest employers.




                                                7
                                                                                                                                                                   Area Analysis

                                              NEW YORK CITY LARGEST EMPLOYERS
                                                                            Number of Employees in
                          Ranking              Company Name
                                                                                  New York City
                               1               City Of New York*                     223,860
                               2        NYC Department Of Education                  114,999
                               3         Metropolitan Transit Authority               74,087
                               4               Northwell Health                       68,000
                               5           NYC Health and Hospitals                   42,000
                               6         Mount Sinai Health Systems                   38,000
                               7               JP Morgan Chase                        37,000
                               8             NYU Langone Health                       28,000
                               9                      Verizon                         26,800
                              10           Montefiore Health System                   23,374
                              11        New York Presbyterian Hospital                20,000
                              12                  Citigroup Inc.                      15,000
                              13           Memorial Sloan Kettering                   14,230
                              14              Columbia University                     13,080
                              15               Bank Of America                        13,000
                          *All New York City agencies, excluding Department Of Education
                          Data as of January 2020. Source(s): NYCOpenData, Bloomberg.com, Zippia.com




EMPLOYMENT
The following chart outlines total employment and the composition of the different employment
industries in New York City between 2010 and 2020.
                                                                           ANNUAL EMPLOYMENT BY INDUSTRY
                                                                            NEW YORK CITY 2010-2020 (000's)
                                                                                                                                                                  Avg. Ann.   Total %
Industry                                  2010       2011       2012       2013       2014         2015      2016       2017       2018       2019       2020      Growth     Change

Goods Producing                          188.8      188.1      192.5      199.0      205.3         213.6    223.3      225.6      229.4      228.5      190.6       0.1%       1.0%
  Construction                            112.5      112.4      116.2      122.6      129.3        139.4     147.2      152.5      158.8      159.9      134.2     1.8%       19.3%
  Manufacturing                            76.3       75.7       76.3       76.4       76.0         74.2      76.1       73.1       70.6       68.6       56.5     -2.4%      -26.0%

Service Producing                       3,522.7    3,610.6    3,693.0    3,782.8    3,898.5    3,997.1     4,122.5    4,202.6    4,323.0    4,425.5    3,953.7      1.1%       12.2%
 Trade, Transportation & Utilities         559.1      574.7      589.3      603.8      618.4      629.1       630.4      634.3      631.2      639.4      548.0    -0.2%       -2.0%
 Information                               166.0      170.9      175.8      179.6      184.5      186.2       192.6      197.1      204.4      208.9      204.4     2.1%      23.1%
 Financial Activities                      428.6      439.5      439.1      437.9      448.8      458.1       465.9      469.8      474.7      471.9      459.7     0.7%        7.3%
 Prof. & Business Services                 575.8      598.3      620.4      643.6      668.9      690.2       722.3      742.3      762.1      794.0      723.8     2.3%      25.7%
 Educational & Health Services             752.4      769.2      786.2      813.2      846.6      877.3       928.7      963.4    1,006.2    1,052.9    1,002.8     3.0%      33.3%
 Leisure & Hospitality                     322.2      342.2      365.7      385.4      406.8      421.3       440.2      452.1      463.0      466.3      274.8    -1.3%      -14.7%
 Other Services                            160.6      165.2      170.4      174.9      179.5      187.1       190.1      191.5      193.1      196.6      165.3     0.3%        2.9%
 Government                                558.0      550.6      546.1      544.4      545.0      547.8       552.3      552.1      588.3      595.5      574.9     0.3%        3.0%

Total Employment                        3,711.5    3,798.7    3,885.5    3,981.8    4,103.8    4,210.7     4,345.8    4,428.2    4,552.4    4,654.0    4,144.3      1.1%      11.7%

Employment Change
 Goods Producing                          -6.7%      -0.4%       2.3%       3.4%       3.1%         4.1%      4.5%       1.0%       1.7%      -0.4%     -16.6%
 Service Producing                         0.9%       2.5%       2.3%       2.4%       3.1%         2.5%      3.1%       1.9%       2.9%       2.4%     -10.7%
 Total Employment                          0.5%       2.3%       2.3%       2.5%       3.1%         2.6%      3.2%       1.9%       2.8%       2.2%     -11.0%

Source: US Bureau of Labor Statistics




While the table presented above indicates that annual total employment in the City of New York
has varied notably since 2010, the total increase over the last decade holds at 11.7%. Over the
last ten years, New York City has seen consistent employment growth; at almost 1.1% on an
annual basis.



                                                                                               8
                                                                                                                                  Area Analysis

New York City is predominantly a service-oriented economy, with approximately 95% of the
current employment within the services producing sector. In the period between 2010 and 2020,
the services producing sector experienced average annual growth of 1.1%. The Goods Producing
sector has experienced mixed performance, as the construction sector has grown while the
manufacturing sector has slowed.

The following table and chart below illustrate the change in employment from the most recently
reported month, over the same month of the previous year in NYC.
                                                 NON-AGRICULTURAL INSURED EMPLOYMENT BY MAJOR INDUSTRY DIVISION
                                                        May 2020 to 2021 Comparison - Not Seasonally Adjusted
                                                                         NEW YORK CITY, NY
                                                      Average Employment                       Average Employment
INDUSTRY                                               May 2020 (000's)    2020 SHARE %         May 2021 (000's)(P)   2021 Share %         CHANGE
Construction and Mining                                      109.3              2.9%                  136.7               3.3%              25.1%
Manufacturing                                                 43.3             1.1%                    53.1               1.3%              22.6%
T.T.C.P.U.*                                                  451.1             11.9%                  534.1              12.8%              18.4%
Information                                                  196.4             5.2%                   212.2               5.1%               8.0%
F.I.R.E.**                                                   462.1             12.2%                  459.9              11.0%              -0.5%
Professional & Business Services                             680.1             17.9%                  715.1              17.2%               5.1%
Educational & Health Services                                956.3             25.2%                 1,042.1             25.0%               9.0%
Leisure & Hospitality                                        181.3              4.8%                  273.1               6.6%              50.6%
Other Services                                               132.8              3.5%                  159.7               3.8%              20.3%
Government                                                   583.2             15.4%                  579.0              13.9%              -0.7%
TOTALS                                                      3,795.9           100.0%                 4,165.0            100.0%              9.7%
* Trade,Transportation, & Public Utilities                                ** Finance/Insurance/Real Estate                 (P) Preliminary data
Source: U.S. Bureau of Labor Statistics: Compiled by CBRE, Inc.




As of May 2021, total employment in New York City experienced a 9.7% increase from the prior
year's figures. Eight of the ten sectors above posted annual increases in employment; this is a
direct result of the resurgence in economic activity due to the improving conditions from the
pandemic. As indicated above, Leisure & Hospitality experienced the largest gain in employment
at 50.6% YoY. Leisure & Hospitality was the hardest hit sector during the initial stages of the
pandemic, as such, this dramatic uptick in employment can be correlated to its resounding
recovery. Other large improvements in employment were noted in the Construction And Mining
(+25.1%) and Manufacturing (+22.6%) sectors. Educational & Health Services continues to hold



                                                                                      9
                                                                                                                          Area Analysis

the largest share of employment in the area at 25.0%, this sector experienced a gain of 9.0% in
employment.

UNEMPLOYMENT RATE
The following table and chart detail the historical and current unemployment rate in New York
City, New York State, and the country.
                                                                 UNEMPLOYMENT
                         2010     2011     2012      2013      2014      2015       2016    2017   2018   2019   2020    May-20   May-21
New York City            8.8%     9.3%     9.0%      7.8%      6.1%      5.1%       4.5%    4.1%   4.1%   3.1%   11.6%   20.2%     9.8%
New York                 8.6%      8.3%    8.1%      6.7%      5.5%      4.8%       4.6%    4.4%   4.0%   3.7%   8.1%    15.7%     6.9%
US                        9.6%        8.9%   7.6%     6.5%       5.4%       4.8%     4.5%   3.9%   3.7%   3.4%   6.5%    11.2%     5.5%
May-21 Percentages are preliminary and not seasonally adjusted. Revised on June 30, 2021
Source: Bureau of Labor Statistics; Compiled by CBRE




Unemployment Insurance (UI) claims show millions of American workers, including hundreds of
thousands of New York residents, struggling with COVID-19 in relation to economic hardship.
Since March 2020, the U.S. economy has been grappling with the fallout of the COVID-19
pandemic. Amidst the worst of the pandemic, a total of over nearly 62 million Americans filed for
unemployment insurance. This unemployment figure mirrors a level that is only comparable with
the Great Depression. The downturn in the labor market was unique in that steep job losses were
precipitated by a forced shutdown of the economy.

Several fiscal policies were implemented by the government to help counteract the economic
pressures of the shutdown. The federal CARES Act stimulus package (expired on July 31st, 2020)
helped enable a more sustainable recovery by providing liquidity support to businesses, including
forgivable loans for small businesses, and capital to back new credit facilities for larger
businesses. On December 21st, 2020, Congress passed a long-anticipated additional round of
COVID relief legislation as part of the Bipartisan-Bicameral Omnibus COVID Relief Deal. This
relief bill provides additional stimulus to individuals, businesses, and hospitals in response to the
economic distress caused by the coronavirus (COVID-19) pandemic. On March 11th, 2021, a
$1.9 trillion coronavirus relief packaged was signed into law. This mammoth of a package entails
another stimulus payment, continued unemployment benefits, tax breaks, expanded child work


                                                                          10
                                                                                       Area Analysis

credits, funding for vaccine delivers, extended eviction ban, and additional money for state, local,
and tribal governments.

According to the Bureau of Labor Statistics, for the month ending May 2021, the national
unemployment rate held 570-basis points lower compared to the year month prior, to 5.5%. This
improved unemployment figure is correlated with the ongoing recovery of business activity across
the nation. The data also indicates a growing improvement as the vaccine rollout continues to
progress in the nation. The beginning of a vaccination campaign in the US and worldwide
represents hope that such efforts will deliver concrete results in the near future. Furthermore, as
the recent data shows, the unemployment rate within New York also improved in May 2021,
falling 880 basis points from the previous month, to 6.9%. Lastly, the unemployment rate in NYC
continues to hold at an elevated level compared to the state and nation, at 9.8%. This
unemployment rate largely reflects the jobs held by New York City residents, while the job data
portrayed in the previous section reflects jobs located within the city itself; many of which, are
held by non-New York City residents. Recent UI claims continue to reflect the widespread
economic hardship for the city’s workforce as hospitality, retail/food, entertainment, health care,
construction, manufacturing, and other predominately non-office-using industries have made up
the majority of the cumulative claims. Many employers, primarily in the aforementioned sectors,
were forced to cut most of their payroll as job losses mounted in relation to loan payments, fixed
costs, and loss in revenue. As the data shows, the unemployment rate in New York City has
increased to a level that is significantly higher than the jobless trend of the state and nation.
Overall, we expect unemployment to remain high within NYC, NYS, and the nation for the near
term and through 2021.

CONCLUSION
Entering 2020, market participants forecasted positive economic growth throughout most of the
New York City marketplace towards the end of 2020. They typically cited the resurgence in the
technology sector of the marketplace, as well as, the status of New York City as the dominant
financial center in the world. In mid-March 2020, NYS emerged as the U.S. epicenter of the
public health crisis that has impacted the globe, with which service-oriented industries have taken
the brunt of the COVID-19 outbreak. New York City began a phased reopening in summer 2020
and as of May 19th, 2021 New York State has lifted the statewide mask mandate for fully
vaccinated persons in regards to most business and public settings, as well as the removal of
most capacity restrictions. Although the vaccination campaign has encouraged optimism,
businesses and workplaces will still take time to return to normal, and we expect a negative
growth outlook through 2021 as New York City, the state, and the nation continues to regain
footing that was lost to the pandemic.




                                                11
                                                                           Neighborhood Analysis


Neighborhood Analysis




LOCATION
The subject property is situated within the TriBeCa neighborhood in Downtown Manhattan.
TriBeCa, formerly industrial/textile neighborhood, has transformed into highly residential area
filled with renovated lofts and luxury buildings.

BOUNDARIES
The neighborhood boundaries are detailed as follows:

        North:       Canal Street
        South:       Vesey Street
        East:        Broadway
        West:        West Street

LAND USE
According to the New York City Department of City Planning, the TriBeCa neighborhood falls
within Manhattan Community District 1. A summary of the various land uses in the community
district is provided below.




                                                    12
                                                                               Neighborhood Analysis




The land use pattern in TriBeCa is best noted as an amalgam of dense city blocks containing
high-rise commercial buildings, low-to mid-rise residential buildings, institutional facilitates,
converted industrial/commercial corridors, street-front retail stores, and a variety of open spaces.
Many of the streets in TriBeCa are lined with commercial buildings and former warehouses. Most
properties in the area are characterized as residential with grade level retail along avenue
frontages. Older residential stock in the neighborhood consists primarily of pre-war loft-style
walk-ups; these buildings tend to be no more than 12 stories tall, with a vast majority the
properties being smaller buildings. Modern residential buildings are scattered throughout the
neighborhood, most of which are the product of an increasing trend in loft conversions from
older industrial buildings. High-rise residential buildings in TriBeCa have been relatively sparse,
however, have gained traction as of late. Some examples include; an 82-story, Robert A.M.
Stern-designed building at 30 Park Place, a 60-story skyscraper at 56 Leonard Street (Jenga
Building), a 64-story condo at 111 Murray Street, etc.).


                                                13
                                                                              Neighborhood Analysis

DEMOGRAPHICS
Selected neighborhood demographics in from the subject are shown in the following table:

                         SELECTED NEIGHBORHOOD DEMOGRAPHICS
          43 Park Place                                    10007 - New
                                                                        New York County
          New York, NY 10007                                       York
          Population
              2025 Total Population                               8,104       1,676,284
              2020 Total Population                               7,820       1,650,033
              2010 Total Population                               7,126       1,585,873
              2000 Total Population                               3,602       1,537,195
              Annual Growth 2020 - 2025                           0.72%           0.32%
              Annual Growth 2010 - 2020                           0.93%           0.40%
              Annual Growth 2000 - 2010                           7.06%           0.31%
          Households
              2025 Total Households                               3,349        811,292
              2020 Total Households                               3,226        797,526
              2010 Total Households                               2,894        763,846
              2000 Total Households                               1,261        738,644
              Annual Growth 2020 - 2025                           0.75%           0.34%
              Annual Growth 2010 - 2020                           1.09%           0.43%
              Annual Growth 2000 - 2010                           8.66%           0.34%
          Income
              2020 Median Household Income                    $200,001         $88,043
              2020 Average Household Income                   $304,336        $146,135
              2020 Per Capita Income                          $126,977         $70,907
              2020 Pop 25+ College Graduates                      4,390        788,983
          Age 25+ Percent College Graduates - 2020                83.1%           63.3%
          Source: ESRI



CONCLUSION
The TriBeCa area contains buildings previously occupied by industrial or loft office users, that
have been and continue to be converted to modern residential buildings, with new construction
taking place wherever land/demolition permits. The quality and condition of most improvements
within the subject neighborhood vary from fair to good, and the area is well served by mass
transit. As shown above, the subject neighborhood has experienced positive increases in
population and the number of households since at least 2000. This trend is expected to continue
over the next five years with an annual growth that exceeds New York County. The income
demographics of the neighborhood are substantially higher than the overall New York County;
TriBeCa is likely to remain as one of the most expensive areas in the city.




                                                 14
                Site Analysis


PLAT MAP




           15
                       Site Analysis



FLOOD PLAIN MAP




                  16
                                                                                                        Site Analysis


Site Analysis
The following chart summarizes the salient characteristics of the subject site.

                                                 SITE SUMMARY

      Physical Description
        Site Area                                                0.28 Acres           12,247 Sq. Ft.
        Primary Road Frontage                                    Park Place           136 Feet
        Shape                                                    Rectangular
        Topography                                               Generally Level
        Zoning District                                          C6-4/LM
        Flood Map Panel No. & Date                               3604970184F                 5-Sep-07
        Flood Zone                                               Zone X (Unshaded)
        Adjacent Land Uses                                       Commercial and residential uses
        Earthquake Zone                                          N/A

      Comparative Analysis                                                         Rating
        Visibility                                               Average
        Functional Utility                                       Average
        Traffic Volume                                           Average
        Adequacy of Utilities                                    Assumed adequate
        Landscaping                                              Average
        Drainage                                                 Assumed adequate

      Utilities                                               Provider                      Availability
        Water                                    City of New York                               Yes
        Sewer                                    City of New York                               Yes
        Natural Gas                              National Grid                                  Yes
        Electricity                              Con Edison                                     Yes
        Telephone                                Various                                        Yes
        Mass Transit                             Metropolitan Transit Authority                 Yes
      Source: Various sources compiled by CBRE



INGRESS/EGRESS
Ingress and egress is available to the site via Park Place.

EASEMENTS AND ENCROACHMENTS
There are no known easements or encroachments impacting the site that are considered to affect
the marketability or highest and best use. It is recommended that the client/reader obtain a
current title policy outlining all easements and encroachments on the property, if any, prior to
making a business decision.




                                                        17
                                                                                      Site Analysis

COVENANTS, CONDITIONS AND RESTRICTIONS
There are no known covenants, conditions or restrictions impacting the site that are considered to
affect the marketability or highest and best use. It is recommended that the client/reader obtain
a copy of the current covenants, conditions and restrictions, if any, prior to making a business
decision.

ENVIRONMENTAL ISSUES
The appraiser is not qualified to detect the existence of potentially hazardous material or
underground storage tanks which may be present on or near the site.             The existence of
hazardous materials or underground storage tanks may affect the value of the property. For this
appraisal, CBRE, Inc. has specifically assumed that the property is not affected by any hazardous
materials that may be present on or near the property.

ADJACENT PROPERTIES
The adjacent land uses are summarized as follows:
        North:     50 Murray Street – Luxury Apartment Building
        South:     100 Church Street – Luxury Apartment Building
        East:      50 Murray Street – Luxury Apartment Building
        West:      53 Park Place – Luxury Apartment Building


CONCLUSION
The site is well located. There are no known factors negatively affecting the marketability of the
subject site.




                                                   18
                                         Improvements Analysis


IMPROVEMENTS LAYOUT – FIRST FLOOR




                                    19
                                      Improvements Analysis

IMPROVEMENTS LAYOUT – SECOND FLOOR




                                 20
                                         Improvements Analysis

IMPROVEMENTS LAYOUT – THIRD FLOOR




                                    21
                                      Improvements Analysis

IMPROVEMENTS LAYOUT – FOURTH FLOOR




                                 22
                                         Improvements Analysis

IMPROVEMENTS LAYOUT – FIFTH FLOOR




                                    23
                                         Improvements Analysis

IMPROVEMENTS LAYOUT – 6-11 FLOORS




                                    24
                                        Improvements Analysis

IMPROVEMENTS LAYOUT – 12TH FLOOR




                                   25
                                        Improvements Analysis

IMPROVEMENTS LAYOUT – 13TH FLOOR




                                   26
                                           Improvements Analysis

IMPROVEMENTS LAYOUT – 14TH – 18TH FLOORS




                                    27
                                        Improvements Analysis

IMPROVEMENTS LAYOUT – 19TH FLOOR




                                   28
                                                                                               Improvements Analysis


Improvements Analysis
The following chart shows a summary of the improvements.

                                               IMPROVEMENTS SUMMARY
Property Type                                                     Condominium (Multi-family Mid/High Rise)
Number of Buildings                                               1
Number of Stories                                                 43
Year Built                                                        2022            Renovated:   0
Gross Building Area                                               155,616 SF
Residential Area                                                  111,933 SF
Commercial Area                                                   788 SF
Number of Units                                                   50
Average Unit Size                                                 2,239 SF
Source: Various sources compiled by CBRE




                                                       UNIT MIX
                                                                                  Percent of       Unit Size
Unit Mix/Type              Comments                                   No. Units     Total            (SF)      NRA (SF)
One Bedroom                                                              9          18.0%            880        7,920
Two Bedroom                                                              14         28.0%           1,539       21,539
Three Bedroom                                                            14         28.0%           2,431       34,030
Four Bedroom                                                             11         22.0%           3,415       37,562
Five Bedroom                                                             2           4.0%           5,441       10,882


Total/Average:                                                           50         100.0%          2,239      111,933

Source: Various sources compiled by CBRE




YEAR BUILT
The subject is expected to be completed by 2023.

FOUNDATION/FLOOR STRUCTURE
The foundation is assumed to be of adequate load-bearing capacity to support the
improvements. The floor structure is summarized as follows:

             Ground Floor:                 Concrete slab on compacted fill

             Other Floors:                 Concrete


EXTERIOR WALLS
The exterior walls will be glass and steel curtain.




                                                          29
                                                                              Improvements Analysis

ROOF COVER
The building will feature a flat roof with a rubberized membrane cover

ELEVATOR/STAIR SYSTEM
The subject will contain two sets of stairs and two elevators.

HVAC
The HVAC system is assumed to be adequate upon completion.

UTILITIES
Each unit will be individually metered for electrical usage.       Individual unit owners will be
responsible for electrical usage in their units.

SECURITY
The subject will have a 24-hour attended door.

LIFE SAFETY AND FIRE PROTECTION
It is assumed the proposed improvements will have adequate fire alarm systems, fire exits, fire
extinguishers, fire escapes and/or other fire protection measures to meet local fire marshal
requirements. CBRE, Inc. is not qualified to determine adequate levels of safety & fire protection,
whereby it is recommended that the client/reader review available permits, etc. prior to making a
business decision.

PROJECT AMENITIES
Project amenities will include an indoor lap pool, resident lounge, game room, fitness center,
yoga/barre studio and a children’s playroom.

UNIT AMENITIES
Apartments will feature Gaggenau stainless steel appliances, Whirlpool washer/dryer, white
Corian countertops, white Carrera marble radiant bathroom floors and 11- to 12-foot ceilings.

SITE AMENITIES
Parking and Drives
There is no parking included in the collateral of the appraisal.

Landscaping
There will be no landscaping at the subject.




                                                   30
                                                                                 Improvements Analysis

FUNCTIONAL UTILITY
All of the proposed floor plans are considered to feature functional layouts and the layout of the
overall project is considered functional in utility. Therefore, the unit mix is also functional and no
conversion is warranted to the proposed improvements.

ADA COMPLIANCE
All common areas of the proposed property appear to have handicap accessibility. The
client/reader’s attention is directed to the specific limiting conditions regarding ADA compliance.

FURNITURE, FIXTURES AND EQUIPMENT
The condominium units will be sold on an unfurnished basis.

ENVIRONMENTAL ISSUES
CBRE, Inc. is not qualified to detect the existence of any potentially hazardous materials such as
lead paint, asbestos, urea formaldehyde foam insulation, or other potentially hazardous
construction materials on or in the improvements. The existence of such substances may affect
the value of the property. For the purpose of this assignment, we have specifically assumed there
are no hazardous materials that would cause a loss in value to the subject.

DEFERRED MAINTENANCE
The proposed improvements represent new construction and no deferred maintenance is
anticipated upon completion.

ECONOMIC AGE AND LIFE
CBRE, Inc.’s estimate of the subject improvements effective age and remaining economic life is
depicted in the following chart:

                                       ECONOMIC AGE AND LIFE
                       Actual Age                                      0 Years
                       Effective Age                                   0 Years
                       MVS Expected Life                              55 Years
                       Remaining Economic Life                        55 Years
                       Accrued Physical Incurable Depreciation           0.0%
                       Compiled by CBRE


The remaining economic life is based upon our on-site observations and a comparative analysis
of typical life expectancies as published by Marshall and Swift, LLC, in the Marshall Valuation
Service cost guide. While CBRE, Inc. did not observe anything to suggest a different economic
life, a capital improvement program could extend the life expectancy.




                                                  31
                                                                         Improvements Analysis

CONCLUSION
Upon completion, the improvements are assumed to be in excellent overall condition. Overall,
there are no known factors that adversely impact the marketability of the improvements.




                                            32
                                                                                                          Zoning


Zoning
The following chart summarizes the subject’s zoning requirements.

                                        ZONING SUMMARY
Current Zoning                           C6-4/Special Lower Manhattan District (LM)
Legally Conforming                      Yes
                                        C6 General Central Commercial Districts


Uses Permitted                          These districts are designed to provide for the wide range of resiential,
                                        retail, office, amusement service, custom manufacturing, and related
                                        uses normally found in the central business district and regional
                                        commercial centers but to exclude non-retail uses which generate a
                                        large volume of trucking.
Zoning Change                           Not likely


                     Category                                    Zoning Requirement
Maximum FAR/Density                     11.38 : 1
Subject's FAR                           10.97 : 1
Source: Planning & Zoning Dept.



ANALYSIS AND CONCLUSION
The proposed improvements represent a legally conforming use and, if damaged, may be
restored without special permit application. Additional information may be obtained from the
appropriate governmental authority.     For purposes of this appraisal, CBRE has assumed the
information obtained is correct. The following chart indicates the subject floor area schedule.




                                                    33
     Zoning




34
                  Zoning

ZONING MAP




             35
                                                                         Tax and Assessment Data


Tax and Assessment Data
The subject will be reassessed upon completion. The subject’s real estate taxes will be further
discussed in the condominium sellout analysis.




                                              36
                                                                                    Market Analysis


Market Analysis
ECONOMIC IMPACT OF COVID-19
As of the current date of value and the date of this report, the nation, region, and market area
continue to be impacted by the COVID-19 pandemic. In this section we provide a brief overview
of the observed and anticipated impacts of COVID-19 from a macroeconomic perspective based
on various CBRE sources.

In this section, we briefly present the “House View” developed by CBRE Econometric Advisors
(CBRE-EA) including recent trends in the pandemic and its continued impact on the economy. The
following chart illustrates GDP and acitivty:




COVID-19 testing continued to increase in the US through January and there was a notable
decline in the rate of positive cases. We are also seeing a decrease in hospitalization and deaths
per day, following increased numbers over Q4 2020. While COVID-related metrics are trending
in a positive direction more recently, the slower than anticipated roll-out of the COVID-19
vaccine, along with the arrival of new virus variants, has the potential to dampen economic
recovery 1H 2021. Based upon the pace of vaccination, it is unlikely that the US will see a much
anticipated “return to normalcy” until the second half of 2021.

Despite the slowed recovery noted in late 2020, economic indicators into the first quarter of 2021
point toward continued economic expansion. CBRE anticipates strong recovery into the 3rd
quarter of 2021, slowing to a more normal rate at the end of 2021 into 2022, as illustrated
below.




                                                37
                                                                                      Market Analysis




A full recovery is dependent on when the US returns to a sense of normalcy. While there has
been a gradual easing of restrictions, many across the US continue under work-from-home
conditions and many schools remain under remote learning. In addition, social distancing and
restrictions on large gatherings continue throughout the US. While a surge in cases during the
second half of 2020 delayed reopening progress, many states have been relaxing restrictions and
are experiencing various levels of reopening of businesses, schools, offices, and restaurants. The
pandemic has impacted the hospitality, travel, and retail industries most heavily since its outset in
March 2020. The late 2020 resurgence of the virus coupled with more limited outdoor dining
due to winter weather has further delayed recovery of jobs within these sectors.

KEY TAKEAWAYS, OBSERVATIONS AND CONCLUSIONS
The following points summarize key points from CBRE-EA and CBRE’s Americas Research:

      The impact from COVID-19 has continued to persist. Initial macroeconomic projections
       for stabilization late 2020 have been prolonged due to the rise in cases following initial
       reopening efforts in Q2 2020 (paused growth and rise in cases late 2020) as well as the
       emergence of new variant strains of the virus and slow vaccination rollout.

      Unemployment has continued to improve from its April 2020 highs, however, the gap
       between current and pre-pandemic levels remains. January 2021 unemployment figures
       marked a return to gains after a one-month lull in December that saw the first negative
       number since the recovery began in May.

      Fiscal and monetary supply for the economy have been unprecedented and, together with
       pent-up demand, are expected to enable a relatively sustained return to normalcy once
       health-oriented concerns are alleviated.



                                                  38
                                                                                Market Analysis

   The Fed’s role in stabilizing the U.S. economy has been immense, including purchases of
    corporate debt at levels not seen in the Great Financial Crisis. The Fed’s balance sheet
    has jumped to over $7.4 trillion in early February 2021, up from just over $4 trillion at
    the beginning of 2020.

   The Coronavirus Aid, Relief, and Economic Security (CARES) Act and the Coronavirus
    Response and Relief Supplemental Appropriations Act of 2021 have provided trillions in
    economic assistance to American workers, families, and businesses.

   Consumer confidence metrics are strong in early 2021, particularly in manufacturing.

   Mortgage rates continue to be at historic lows and house prices continue to surge in US
    despite the pandemic.

   Values on commercial real estate are viewed to be broadly resilient over the coming year,
    but with significant variation based on sector, location and profile.

   Leasing activity across most commercial real estate is anticipated to remain slowed in the
    first half of 2021 followed by an expectation for increased demand and activity in later
    2021 into 2022.

   Commercial real estate debt markets have been evolving rapidly and dramatically since
    the COVID crisis. Loan spreads then narrowed significantly. Now, deal terms are sector
    and property-specific. Top end core properties can see historically low terms whereas
    value-add and riskier deals are seeing widened spreads and higher overall rates.
    Adequate capital still exists from banks, life companies and the GSEs, while the CMBS
    market remains in recovery mode and debt funds vary depending on their capital sources.

   There will be short term disruptions, depending on sector and asset type that may include
    rent collections, abatement/relief negotiations, near-term vacancies, muted rent growth,
    and prolonged lease-up.

   Most property types are impacted, though sectors faring better than others include single
    family housing, net leased investments, industrial (particularly warehouse/logistics and
    cold storage), multi-family, data centers, and life sciences. Other sectors continue to
    display various levels of caution in activity and underwriting.

   Sale and lease transaction volume continue to be slow in early 2021as buyers and
    tenants continue to navigate this period of uncertainty.

   The impact and recovery will vary by city and by property type.




                                             39
                                                                                                       Market Analysis


CONDOMINIUM MARKET
A summary of the Manhattan condominium historical market statistics by Douglas Elliman is
presented on the following table:

                  MANHATTAN RESIDENTIAL CONDOMINIUM HISTORICAL STATISTICS
                    Average Sales                          Average Price
    Qtr/Yr              Price               % Difference      Per SF       % Difference   # of Sales    % Difference
     1Q21             $2,414,982             -10.48%          $1,714         -9.69%         1086          20.40%
     4Q20             $2,697,688             -20.47%          $1,898         -5.85%          902          47.39%
     3Q20             $3,392,177              26.01%          $2,016          0.10%          612           -0.65%
     2Q20             $2,691,973              4.03%           $2,014          4.73%          616          -39.61%
     1Q20             $2,587,682              -2.07%          $1,923         -6.97%         1020           0.10%
     4Q19             $2,642,424              11.64%          $2,067         5.89%          1019           -5.39%
     3Q19             $2,366,833             -16.55%          $1,952         -6.02%         1077          -26.98%
     2Q19             $2,836,370             -15.28%          $2,077        -10.90%         1475          72.31%
     1Q19             $3,347,929              12.96%          $2,331         8.32%           856          -16.08%
     4Q18             $2,963,804              11.35%          $2,152         12.49%         1020          -22.67%
     3Q18             $2,661,716             -10.40%          $1,913         -9.55%         1319          12.35%
     2Q18             $2,970,576              11.00%          $2,115         6.33%          1174          23.84%
     1Q18             $2,676,281              0.81%           $1,989         1.22%           948          -19.18%
     4Q17             $2,654,848              -2.60%          $1,965         -2.72%         1173          -21.43%
     3Q17             $2,725,706             -12.72%          $2,020         -3.81%         1493           0.95%
     2Q17             $3,122,946              3.64%           $2,100         -1.59%         1479           4.45%
     1Q17             $3,013,276              -3.45%          $2,134         -7.22%         1416           3.89%
     4Q16             $3,121,095              5.78%           $2,300         6.19%          1363           2.56%
     3Q16             $2,950,460              6.96%           $2,166          4.49%         1329           -2.71%
     2Q16             $2,758,468              -4.47%          $2,073         0.58%          1366           -0.87%
     1Q16             $2,887,440              7.96%           $2,061          1.78%         1378           -3.97%
     4Q15             $2,674,436              15.30%          $2,025         12.44%         1435          -13.61%
     3Q15             $2,319,470              -3.95%          $1,801         13.34%         1661          62.84%
     2Q15             $2,414,761              11.94%          $1,589         3.86%          1020           -1.45%
     1Q15             $2,157,129              2.52%           $1,530         -1.42%         1035           -7.17%
Source: Douglas Elliman, Compiled by CBRE




                                                              40
                                                                                                 Market Analysis


A breakdown of the current Manhattan condominium market is presented below:

                                 MANHATTAN CONDOMINIUM OVERVIEW
                                                 % Change                             % Change
                                      1Q 2021               4Q 2020                                1Q 2020
                                                   (QTR)                                 (YR)
Average Sale Price                   $2,414,982      -10.5% $2,697,688                      -6.7% $2,587,682
Average Price Per SF                     $1,714       -9.7%     $1,898                     -10.9%     $1,923
Median Sale Price                    $1,550,000       -7.5% $1,675,011                      -4.7% $1,626,515
Number of Sales                           1,086       20.4%        902                        6.5%     1,020
Average Days on Market                     159        19.5%       133                       21.4%       131
Average Discount from List Price           4.8%                   7.6%                                  7.5%
Listing Inventory                         3,490      -13.7%      4,046                        8.0%     3,230
Months of Supply                             9.6     -28.9%       13.5                        1.1%       9.5
Source: Douglas Elliman / Miller Samuel Inc.


As indicated above, key performance indicators in average sale prices, median sale prices, and
average price per square foot have displayed quarterly declines. However, the number of sales
improved by 20.4% QoQ to a total of 1,086. With the implementation of new fiscal policies (rent
law, mansion tax, SALT tax) last year, has ultimately created a glut in inventory within the NYC
condominium market. Furthermore, the ongoing market slowdown in response to the pandemic
has recovered slightly in the recent quarter. Notably, statistics in listing discount, listing inventory,
and months of supply have shown improvement from Q4.

A summary of the Manhattan condominium sales mix by Douglas Elliman is provided in the
following table below:

                                               CONDOMINIUM SALES MIX
                                                                                  Median Sales
                   Condo Mix                                       Sales Share
                                                                                     Price
                   Studio                                                  6.8%       $525,000
                   1 Bedroom                                              33.1%       $945,000
                   2 Bedroom                                              35.9%     $1,866,750
                   3 Bedroom                                              16.3%     $3,000,000
                   4+ Bedroom                                              7.8%     $6,250,000
                   Source: Douglas Elliman / Miller Samuel Inc.


The subject property is situated within the Tribeca condominium submarket as defined by REBNY.
An anecdotal summary of the historical average sale price, inventory price, and median sale
price for this submarket in Q4 2020 (most recent) is presented on the following table.
                              TRIBECA CONDOMINIUM OVERVIEW
                                              % Change                               % Change
                                 4Q 2020                3Q 2020                                    4Q 2019
                                                 (QTR)                                  (YR)
 Average Sale Price             $4,762,578      9.41%  $4,352,963                     15.72%      $4,115,660
 Average Sale Price Per SF        $1,857       -10.98%   $2,086                      -12.24%        $2,116
 Median Sale Price              $3,497,049      2.57%  $3,409,274                     -5.42%      $3,697,500
 Number Of Sales                    42          -8.70%     46                        -26.32%          57
 Source: Real Estate Board Of New York (REBNY)




                                                              41
                                                                                   Market Analysis

As indicated above, the Tribeca condominium submarket posted a host of mix of performance
indicators in Q4. The average sale price rose 9.41% from the previous quarter to $4,762,578.
However, on a year-over-year basis, this sale price represents a premium of 15.72%. Conversely,
average price per square foot realized an annual dip of 12.24% The number of sales reflect the
only quarterly gain within the Tribeca, where total sales fell 8.70% from the previous quarter to
42.

Conclusion
Fundamentals in the overall Manhattan market have been relatively stable over the last few years.
In recent Q4 2020, the Tribeca submarket has started to exhibit signs of a rebound as, total
number of sales propelled 17.52% from the previous quarter. The near-term outlook for the
Manhattan market will be predicated on how long the consumer thinks it will take for the
pandemic footprint to decline. Leading up to COVID-19, NYC’s multi-family market had also
been hit with a plethora of fiscal policies that were implemented in 2019; further deterring the
demand for higher priced assists. As COVID-19 continues to disproportionally impact the
economy, the near-term prognosis in NYC is to have weaker demand, though, signs for a
gradual recovery has gained traction.




                                               42
                                                                                Highest and Best Use


Highest and Best Use
In appraisal practice, the concept of highest and best use represents the premise upon which
value is based. The four criteria the highest and best use must meet are:

                                     legally permissible;
                                     physically possible;
                                     financially feasible; and
                                     maximally productive.
The highest and best use analysis of the subject is discussed below.

AS VACANT
The property is zoned for residential use and is of sufficient size to accommodate various types of
development. The immediate area includes various residential land uses. Considering the
surrounding land uses, location attributes, legal restrictions and other factors, it is our opinion
that a condominium use would be reasonable and appropriate. Specifically, it is our opinion that
the highest and best use of the site, as if vacant, would be for a high-end residential
condominium development with grade-level retail, time and circumstances warranting.

AS IMPROVED
As improved, the subject is a partially completed condominium. The current use is legally
permissible and physically possible. The improvements continue to contribute value to the
property and based on our analysis, the existing use is financially feasible and the maximally
productive use. Therefore, it is our opinion that the highest and best use of the subject, as
improved, is the completion of the subject.




                                                43
                                                                                   Condominium Sellout


Condominium Sellout
DISCOUNTED SELLOUT METHODOLOGY
The Sales Comparison Approach in conjunction with a Discounted Sellout Analysis was utilized to
estimate the market value of the subject property in this scenario. The Sales Comparison
Approach is based on the principle of substitution; that is, when a property is replaceable in the
market, its value tends to be set at the cost of acquiring an equally desirable substitute property
assuming no costly delay in making the substitution. The traditional appraisal technique involves
collection and analysis of sales of various properties having as many similar characteristics to the
property being evaluated as possible. The validity of this approach is dependent on the
availability or quantity of this data and the relevancy or quality of this data. Therefore, an analysis
of recent sales and current sales prices of similar condominium apartment units which are in the
immediate subject area or similar areas was conducted to provide an indication of the per unit
sales prices for the subject units.

The developments analyzed are considered to represent comparable/competitive end-product
alternatives available to the prospective purchasers. We have utilized the best available data, as
reflective of comparable condominium developments located in the subject area that would
reflect a viable alternative to the typical purchaser profile. Adjustments were applied to reflect
differentials between the comparable/competitive developments and the subject. This resulted in
an adjusted sales price analysis thereby providing an indication of value that could be applied to
the individual subject units.

These indications of value provided the estimates of the probable selling prices for the subject
units. The individual unit prices were then totaled to determine the Gross Sellout (sum of the
individual retail sales prior to deduction for sales expenses/holding costs and discount to present
value). The Gross Sellout estimate is based on current market conditions and establishes total
sales revenue of the subject units projected over a period. To convert a Gross Sellout to market
value, a discounting process to account for selling expenses and holding costs during the
absorption or sellout period of the units is required. The discounting process was calculated in
three steps. First, an absorption period was estimated for the time necessary to sellout the
condominium apartment units. Then, an estimation of sales expenses, holding costs and
entrepreneurial profit were deducted from the gross sales proceeds to derive net sales proceeds.
Finally, a discount rate was applied to the net sales proceed to reflect a return on debt and equity
capital and yield the Market Value by the Discounted Sellout. This resulted in our estimate of the
Discounted Value to a Single Purchaser, as of the date of value.

Below is the unit composition and projected pricing for the subject.




                                                  44
                                                                        Condominium Sellout




Comparable Condominium Sales
The following map and table summarize the primary comparable data used in the valuation of
the subject.




                                           45
                                                                                 Condominium Sellout


Comparable One – 111 Murray Street




                         Comparable Features        111 Murray Street

                         Building Characteristics
                         Year Built               2018
                         Number of Stories        64
                         Number of Units          157
                         Amenities and Features
                         Fitness Center             Yes
                         Swimming Pool              Yes
                         Common Outdoor Space       Yes
                         Parking                    No
                         Service/Security           Full Service
                         421A                       No
                         CBRE

                                     111 MURRAY STREET

    Sale Date             Unit         Bedroom         Bath        Size     $ Price       $PSF

     In Contract         #62East           3            3.5        3,274   $8,995,000     $2,747
     In Contract         #55East           3            4.5        3,126   $8,800,000     $2,815
     In Contract         #58 East          3            3.5        2,993   $7,950,000     $2,656
     5/20/2021            #44A             3            3.5        1,932   $5,375,000     $2,782
     4/26/2021           #53East           3            4.5        3,037   $7,400,000     $2,437
     4/20/2021           #61East           3            3.5        3,197   $7,800,000     $2,440
      2/8/2021           #53West           4            5.5        3,330   $9,300,000     $2,793

Source: Streeteasy.com




                                               46
                                                                                                   Condominium Sellout

                                         111 MURRAY STREET ADJUSTMENT GRID
                       Conditions                        Building       Resale / Unit                                  Adjusted
       Unit   $PSF      of Sale     Subtotal  Location Characteristics Characteristics   421A   Amenities     Total     $PSF

  #62East     $2,747      -5%       $2,610       0%            0%           -10%         0%        0%         -10%      $2,349
  #55East     $2,815      -5%       $2,674       0%            0%            -5%         0%        0%          -5%      $2,541
  #58 East    $2,656      -5%       $2,523       0%            0%            -5%         0%        0%          -5%      $2,397
   #44A       $2,782      0%        $2,782       0%            0%            0%          0%        0%          0%       $2,782
  #53East     $2,437      0%        $2,437       0%            0%            -5%         0%        0%          -5%      $2,315
  #61East     $2,440      0%        $2,440       0%            0%           -10%         0%        0%         -10%      $2,196
  #53West     $2,793      0%        $2,793       0%            0%            -5%         0%        0%          -5%      $2,653

                                                                                                        Adj. Average    $2,462

CBRE


All unclosed sales have been adjusted downward for conditions of sale. Units on floors 50 and
up have been adjusted downward for unit characteristics.




                                                          47
                                                                                  Condominium Sellout

Comparable Two – 56 Leonard Street




                          Comparable Features        56 Leonard

                          Building Characteristics
                          Year Built               2015
                          Number of Stories        60
                          Number of Units          146
                          Amenities and Features
                          Fitness Center             Yes
                          Swimming Pool              Yes
                          Common Outdoor Space       Yes
                          Parking                    No
                          Service/Security           Full Service
                          421A                       No
                          CBRE

                                          56 LEONARD

    Sale Date              Unit         Bedroom         Bath        Size     $ Price       $PSF
     In Contract         #16AWest           3            3.5        2,303   $5,995,000     $2,603
     In Contract          #39AE             3            3.5        2,648   $8,950,000     $3,380
     In Contract         #34B East          2            2.5        1,668   $4,600,000     $2,758
     In Contract          #23BE             2            2.5        1,668   $4,195,000     $2,515




Source: Streeteasy.com




                                                48
                                                                                                    Condominium Sellout

                                             56 LEONARD ADJUSTMENT GRID
                       Conditions                         Building       Resale / Unit                                  Adjusted
       Unit   $PSF      of Sale     Subtotal   Location Characteristics Characteristics   421A   Amenities     Total     $PSF

  #16AWest    $2,603      -5%       $2,473        0%            0%           -10%         0%        0%         -10%      $2,226
   #39AE      $3,380      -5%       $3,211        0%            0%           -10%         0%        0%         -10%      $2,890
  #34B East   $2,758      -5%       $2,620        0%            0%           -10%         0%        0%         -10%      $2,358
   #23BE      $2,515      -5%       $2,389        0%            0%           -10%         0%        0%         -10%      $2,150

                                                                                                         Adj. Average    $2,406

CBRE


All unclosed sales have been adjusted downward for conditions of sale. All sales in 56 Leonard
Street are loft-style units with vaulted ceilings. It has ben adjusted downward for unit
characteristics.




                                                           49
                                                                                Condominium Sellout

Comparable Three – 25 Park Row




                         Comparable Features       25 Park Row

                         Building Characteristics
                         Year Built               2019
                         Number of Stories        49
                         Number of Units          110
                         Amenities and Features
                         Fitness Center            Yes
                         Swimming Pool             Yes
                         Common Outdoor Space      Yes
                         Parking                   Yes
                         Service/Security          Full Service
                         421A                      No
                         CBRE

                                        25 PARK ROW
    Sale Date            Unit           Bedroom       Bath         Size       $ Price    $PSF
     3/25/2021           #32C              2           2.5        1,725   $3,650,000     $2,116
     4/21/2021           #28C              2           2.5        1,725   $3,550,000     $2,058
     4/28/2021           #19A              2           2.5        1,558   $2,775,000     $1,781
     2/23/2021           #29A              3           3.0        1,808   $3,950,000     $2,185
     2/18/2021           #9A               2           2.5        1,537   $2,550,000     $1,659
     1/20/2021           #39B              3           3.5        2,187   $5,590,000     $2,556
      2/3/2021           #40B              3           3.5        2,187   $5,653,001     $2,585
     3/11/2021           #38B              3           3.5        2,187   $5,540,000     $2,533
     4/27/2021           #31A              3           3.0        1,808   $4,050,000     $2,240
     5/19/2021           #35B              3           3.5        2,187   $5,200,000     $2,378
     5/20/2021            #7E              3           3.0        1,863   $3,500,000     $1,879
     5/27/2021           #33C              2           2.5        1,725   $3,800,000     $2,203
      6/4/2021            #8E              3           3.0        1,863   $3,550,000     $1,906

Source: Streeteasy.com




                                              50
                                                                                                     Condominium Sellout

                                             25 PARK ROW ADJUSTMENT GRID
                       Conditions                          Building       Resale / Unit                                  Adjusted
       Unit   $PSF      of Sale     Subtotal    Location Characteristics Characteristics   421A   Amenities     Total     $PSF

   #32C       $2,116      0%        $2,116        5%            0%             0%          0%        0%          5%       $2,222
   #28C       $2,058      0%        $2,058        5%            0%             0%          0%        0%          5%       $2,161
   #19A       $1,781      0%        $1,781        5%            0%             0%          0%        0%          5%       $1,870
   #29A       $2,185      0%        $2,185        5%            0%             0%          0%        0%          5%       $2,294
   #9A        $1,659      0%        $1,659        5%            0%             0%          0%        0%          5%       $1,742
   #39B       $2,556      0%        $2,556        5%            0%             0%          0%        0%          5%       $2,684
   #40B       $2,585      0%        $2,585        5%            0%             0%          0%        0%          5%       $2,714
   #38B       $2,533      0%        $2,533        5%            0%             0%          0%        0%          5%       $2,660
   #31A       $2,240      0%        $2,240        5%            0%             0%          0%        0%          5%       $2,352
   #35B       $2,378      0%        $2,378        5%            0%             0%          0%        0%          5%       $2,497
    #7E       $1,879      0%        $1,879        5%            0%             0%          0%        0%          5%       $1,973
   #33C       $2,203      0%        $2,203        5%            0%             0%          0%        0%          5%       $2,313
    #8E       $1,906      0%        $1,906        5%            0%             0%          0%        0%          5%       $2,001

                                                                                                          Adj. Average    $2,268

CBRE


25 Park Row is in the Financial District, which has inferior income demographics than the
subject’s neighborhood. It has been adjusted upward for location.




                                                           51
                                                             Condominium Sellout

Comparable Four – 130 William Street




                     Comparable Features      130 William

                     Building Characteristics
                     Year Built               2020
                     Number of Stories        66
                     Number of Units          244
                     Amenities and Features
                     Fitness Center           Yes
                     Swimming Pool            Yes
                     Common Outdoor Space     Yes
                     Parking Garage           No
                     Service/Security         Full Service
                     421A                     No
                     CBRE




                                            52
                                                                                                    Condominium Sellout

                                                    130 WILLIAM

    Sale Date                     Unit            Bedroom            Bath          Size          $ Price               $PSF
      4/2/2021                    #9C                  1             1.0        1,015       $1,445,446               $1,424
      4/1/2021                    #27C                 2             2.0        1,037       $2,224,407               $2,145
      4/2/2021                    #19C                 2             2.0        1,288       $2,198,951               $1,707
     4/16/2021                    #42B                 2             2.5        1,472       $3,536,432               $2,402
     4/23/2021                    #39A                 1             1.0         883        $1,857,837               $2,104
      5/5/2021                    #42C                 1             1.0         802        $1,710,191               $2,132
     5/13/2021                    #22C                 2             2.0        1,037       $2,093,511               $2,019
     5/18/2021                    #43B                 2             2.5        1,263       $2,938,659               $2,327
     5/18/2021                    #35B                 2             2.5        1,472       $3,327,178               $2,260
      6/4/2021                    #38C                 2             2.0        1,060       $2,478,970               $2,339
     6/11/2021                    #36B                 2             2.5        1,472       $3,368,008               $2,288
     6/17/2021                    #20C                 2             2.0        1,288       $2,219,316               $1,723
      6/1/2021                    #35A                 1             1.0         883        $1,817,107               $2,058
      6/1/2021                    #48B                 1             1.0         812        $1,822,199               $2,244
     3/31/2021                    #21C                 2             2.0        1,288       $2,239,681               $1,739
     3/19/2021                    #38B                 2             2.5        1,472       $3,329,209               $2,262
     2/26/2021                    #35D                 1             1.0         855        $1,664,370               $1,947
     2/25/2021                    #10D                 1             1.0         863        $1,155,245               $1,339
     2/25/2021                    #40D                 1             1.0         855        $1,745,830               $2,042
     2/22/2021                    #25A                 1             1.0         872        $1,496,359               $1,716
     2/19/2021                    #36D                 1             1.0         855        $1,720,374               $2,012
     2/18/2021                    #34B                 2             2.5        1,472       $3,153,647               $2,142
     2/18/2021                    #38A                 1             1.0         883        $1,847,655               $2,092
     2/16/2021                    #37A                 1             1.0         883        $1,837,472               $2,081
     1/22/2021                    #10C                 1             1.0        1,015       $1,425,081               $1,404

Source: Streeteasy.com

                                             130 WILLIAM ADJUSTMENT GRID
                     Conditions                           Building       Resale / Unit                                  Adjusted
   Unit      $PSF     of Sale       Subtotal   Location Characteristics Characteristics   421A   Amenities     Total     $PSF

   #9C      $1,424       0%          $1,424       5%            0%            0%          0%        0%          5%       $1,495
   #27C     $2,145       0%          $2,145       5%            0%            0%          0%        0%          5%       $2,252
   #19C     $1,707       0%          $1,707       5%            0%            0%          0%        0%          5%       $1,793
   #42B     $2,402       0%          $2,402       5%            0%            0%          0%        0%          5%       $2,523
   #39A     $2,104       0%          $2,104       5%            0%            0%          0%        0%          5%       $2,209
   #42C     $2,132       0%          $2,132       5%            0%            0%          0%        0%          5%       $2,239
   #22C     $2,019       0%          $2,019       5%            0%            0%          0%        0%          5%       $2,120
   #43B     $2,327       0%          $2,327       5%            0%            0%          0%        0%          5%       $2,443
   #35B     $2,260       0%          $2,260       5%            0%            0%          0%        0%          5%       $2,373
   #38C     $2,339       0%          $2,339       5%            0%            0%          0%        0%          5%       $2,456
   #36B     $2,288       0%          $2,288       5%            0%            0%          0%        0%          5%       $2,402
   #20C     $1,723       0%          $1,723       5%            0%            0%          0%        0%          5%       $1,809
   #35A     $2,058       0%          $2,058       5%            0%            0%          0%        0%          5%       $2,161
   #48B     $2,244       0%          $2,244       5%            0%            0%          0%        0%          5%       $2,356
   #21C     $1,739       0%          $1,739       5%            0%            0%          0%        0%          5%       $1,826
   #38B     $2,262       0%          $2,262       5%            0%            0%          0%        0%          5%       $2,375
   #35D     $1,947       0%          $1,947       5%            0%            0%          0%        0%          5%       $2,044
   #10D     $1,339       0%          $1,339       5%            0%            0%          0%        0%          5%       $1,406
   #40D     $2,042       0%          $2,042       5%            0%            0%          0%        0%          5%       $2,144
   #25A     $1,716       0%          $1,716       5%            0%            0%          0%        0%          5%       $1,802
   #36D     $2,012       0%          $2,012       5%            0%            0%          0%        0%          5%       $2,113
   #34B     $2,142       0%          $2,142       5%            0%            0%          0%        0%          5%       $2,250
   #38A     $2,092       0%          $2,092       5%            0%            0%          0%        0%          5%       $2,197
   #37A     $2,081       0%          $2,081       5%            0%            0%          0%        0%          5%       $2,185
   #10C     $1,404       0%          $1,404       5%            0%            0%          0%        0%          5%       $1,474

                                                                                                         Adj. Average    $2,098




                                                           53
                                                                             Condominium Sellout

130 William Street is in the Financial District, which has inferior income demographics than the
subject’s neighborhood. It has been adjusted upward for location.




                                              54
                                                                                                      Condominium Sellout

Comparable Five – 30 Park Place




                               Comparable Features               30 Park Place

                               Building Characteristics
                               Year Built               2016
                               Number of Stories        82
                               Number of Units          157
                               Amenities and Features
                               Fitness Center                    Yes
                               Swimming Pool                     Yes
                               Common Outdoor Space              Yes
                               Parking Garage                    No
                               Service/Security                  Full Service
                               421A                              No
                               CBRE

                                                    30 PARK PLACE

    Sale Date                      Unit            Bedroom            Bath         Size           $ Price             $PSF
     In Contract                   #39J                 2             2.0         1,299         $2,900,000        $2,232
      2/2/2021                     #57A                 4             4.5         2,811         $6,840,000        $2,433
     5/12/2021                     #62A                 4             4.5         2,803         $6,940,000        $2,476

Source: Streeteasy.com

                                             30 PARK PLACE ADJUSTMENT GRID
                      Conditions                           Building          Unit                                      Adjusted
   Unit       $PSF     of Sale       Subtotal   Location Characteristics Characteristics   421A   Amenities   Total     $PSF

   #39J      $2,232      -5%          $2,121       0%            0%              0%        0%        -5%       -5%      $2,015
   #57A      $2,433      0%           $2,433       0%            0%              -5%       0%        -5%      -10%      $2,190
   #62A      $2,476      0%           $2,476       0%            0%             -10%       0%        -5%      -15%      $2,105

                                                                                                       Adj. Average     $2,103




                                                            55
                                                                                                    Condominium Sellout

All unclosed sales have been adjusted downward for conditions of sale. Units above the 50th
floor have been adjusted downward for unit characteristics due to their superior views. 30 Park
Place has access to the Four Seasons amenity package. All sales in 30 Park Place have been
adjusted downward for their amenities.

Penthouse Comparables
The subject will contain two penthouse units. The following comparables have been utilized to
determine an appropriate price for the subject’s penthouse units.
                                               ADDITIONAL LARGE UNITS

    Sale Date                Address             Unit      Bedroom       Bath       Unit Size         $ Price         $PSF
     4/13/2021          15 Central Park West   PH18/19           5        6.5         5,902       $46,670,000        $7,907
     In Contract          56 Leonard Street     #PH57            4        4.5         5,252       $24,500,000        $4,665
     5/26/2021              30 Park Place       #PH82            3        4.5         4,538       $18,500,000        $4,077
     4/14/2021           80 Columbus Circle    #PH75AB           5         5          5,327       $38,500,000        $7,227
     6/23/2021            15 Hudson Yards      #PH88A            4        5.5         5,211       $29,500,000        $5,661
     In Contract            30 Park Place      #PH78B            5        6.5         5,937       $25,000,000        $4,211




                                        ADDITIONAL LARGE UNITS ADJUSTMENT GRID
                        Conditions                        Building          Unit                                     Adjusted
    Unit        $PSF     of Sale      Subtotal Location Characteristics Characteristics   421A   Amenities   Total     $PSF
  PH18/19      $7,907      0%          $7,907    -20%        0%             -10%           0%       0%       -30%     $5,535
   #PH57       $4,665      -5%         $4,432     0%         0%              -5%           0%       0%        -5%     $4,210
   #PH82       $4,077      0%          $4,077     0%         0%             -10%           0%       0%       -10%     $3,669
  #PH75AB      $7,227      0%          $7,227    -20%        0%             -10%           0%      -5%       -35%     $4,698
  #PH88A       $5,661      0%          $5,661     0%         0%             -10%           0%      -5%       -15%     $4,812
  #PH78B       $4,211      -5%         $4,000     0%         0%             -10%           0%       0%       -10%     $3,600

                                                                                                      Adj. Average    $4,421




All unclosed sales have been adjusted downward for conditions of sale. Units above the 50th
floor have been adjusted downward for unit characteristics due to their superior views.                                    80
Columbus Circle and 15 Central Park West are adjacent to Central Park and have been adjusted
downward for location. The sale in 15 Central Park West includes a separate studio
condominium unit. It has been adjusted downward for unit characteristics. 80 Columbus Circle
has access to the amenities at the Mandarin Oriental Hotel. 15 Hudson Yards contains more
amenities than the subject as well. Both have been adjusted downward for amenities. We
conclude to a price per square foot consistent with the adjusted average of the comparable
properties for the subject’s penthouse units ($4,400 per square foot).

CONCLUDED RESIDENTIAL SELLOUT
The following table details the adjusted comparables.




                                                            56
                                                                               Condominium Sellout


                               COMPARABLE ADJUSTED SALES PRICE PSF

               Location                                                         Adj $PSF
            1. 111 Murray Street                                                  $2,462
            2. 56 Leonard                                                         $2,406
            3. 25 Park Row                                                        $2,268
            4. 130 William                                                        $2,098
            5. 30 Park Place                                                      $2,103


               Average                                                           $2,267
               Weighted Average                                                  $2,213



      Market Conclusion (Non Penthouse Units)                                    $2,300
      CBRE




RETAIL UNIT
The subject will contain a 788-square foot grade-level retail unit upon completion.

Comparable Retail Leases
To determine an appropriate market rent for the subject’s retail space, we analyze current retail
rates in the subject’s neighborhood. The following comparables have been utilized for our
analysis to determine an appropriate market rent for the subject’s commercial space.




                                                57
                                                                                                     Condominium Sellout




                                       COMPARABLE COMMERCIAL LEASES
Comp                                                              Size       Start       Term       Rent       Expense
                 Location                     Tenant
No.                                                                SF        Date        (Yrs)      PSF        Structure
  1.   100 William Street         Starbucks                       762        Sep-19       10       $124.20     Mod. Gross
  2.   1 New York Plaza           Inday                           1,831      Jan-21                 $88.48     Mod. Gross
  3.   50 Broad Street            Paper Source                    2,404      Aug-19       10       $131.08     Mod. Gross
  4.   157 Hudson Street          Officine Gullo                  2,023      Nov-19                $104.00     Mod. Gross
  5.   88 Greenwich Street        7-Eleven                        2,800      Mar-19       10        $86.00     Mod. Gross


Compiled by CBRE

Based on the comparables, we conclude to a market rent of $100 per square foot for the retail
space. The following table details out concluded retail income for the subject.

                     CONCLUSION OF MARKET RENT - SUBJECT COMMERCIAL SPACE
                                                Size (NRA)        Applied      Monthly         Annual         Expense
Tenant                        Use                   SF            Rent PSF     Income          Income        Structure
Vacant                       Retail                788             $100         $6,567         $78,800       Mod. Gross
CBRE

Vacancy and Credit Loss
We have concluded to a vacancy and credit loss of 5.0% for the subject’s retail income.

Operating Expense Analysis
EXPENSE COMPARABLES
The following chart summarizes expenses obtained from comparable properties.


                                                             58
                                                                                          Condominium Sellout


                                                  EXPENSE COMPARABLES


       Comparable Number                                           1               2           3
       Location                                                NYC                NYC         NYC
       GLA (SF)                                               21,613             32,748      6,400
       Expense Year                                            2018               2017       2017
       Revenues                                                $/SF               $/SF       $/SF
       Effective Gross Income                                $210.63             $92.92    $136.95
       Expenses
         Real Estate Taxes                                    $44.56             $10.81      $4.90
         Property Insurance                                   $0.19              $0.22       $0.25
         Management Fee ¹                                     $7.60              $2.82       $5.48
         Condominium Fees                                     $5.46              $2.83       $2.34
       Operating Expenses                                     $57.81             $16.68     $12.97
             Operating Expense Ratio                          27.4%              18.0%       9.5%
             ¹ (Mgmt. typically analyzed as a % of EGI)           3.6%            3.0%        4.0%


       Compiled by CBRE


REAL ESTATE TAXES
The comparable data and projections for the subject are summarized as follows:

                                                      REAL ESTATE TAXES
      Year                                                               Total                     $/SF
      Expense Comparable 1                                               N/A                   $44.56
      Expense Comparable 2                                               N/A                   $10.81
      Expense Comparable 3                                               N/A                    $4.90
      CBRE Estimate                                                    $11,820                $15.00
      Compiled by CBRE


PROPERTY INSURANCE
Property insurance expenses typically include fire and extended coverage and owner’s liability
coverage. The comparable data and projections for the subject are summarized as follows:

                                                    PROPERTY INSURANCE
      Year                                                               Total                     $/SF
      Expense Comparable 1                                               N/A                    $0.19
      Expense Comparable 2                                               N/A                    $0.22
      Expense Comparable 3                                               N/A                    $0.25
      CBRE Estimate                                                       $197                  $0.25
      Compiled by CBRE




                                                             59
                                                                             Condominium Sellout

CONDOMINIUM FEES
Condo maintenance fees are set by the condominium building’s management and account for
routine repairs and maintenance of the common elements of the building. The comparable data
and projections for the subject are summarized as follows:

                                      CONDOMINIUM FEES
     Year                                              Total                        $/SF
     Expense Comparable 1                               N/A                        $5.46
     Expense Comparable 2                               N/A                        $2.83
     Expense Comparable 3                               N/A                        $2.34
     CBRE Estimate                                     $3,152                      $4.00
     Compiled by CBRE


MANAGEMENT FEE
Management expenses are typically negotiated as a percentage of collected revenues (i.e.,
effective gross income). The comparable data and projections for the subject are summarized as
follows:

                                       MANAGEMENT FEE
     Year                                              Total                       % EGI
     CBRE Estimate                                     $2,246                      3.0%
     Compiled by CBRE


Operating Expense Conclusion
The comparable data and projections for the subject are summarized as follows:

                                     OPERATING EXPENSES
     Year                                              Total                        $/SF
     Expense Comparable 1                               N/A                       $57.81
     Expense Comparable 2                               N/A                       $16.68
     Expense Comparable 3                               N/A                       $12.97
     CBRE Estimate                                    $17,415                    $22.10
     Compiled by CBRE


Net Operating Income
Our projection of net operating income is detailed in the following table.

                                   NET OPERATING INCOME
     Year                                              Total                        $/SF
     CBRE Estimate                                   $57,445                     $72.90
     Compiled by CBRE




                                                60
                                                                                Condominium Sellout

Direct Capitalization
Direct capitalization is a method used to convert a single year’s estimated stabilized net operating
income into a value indication. The following comparable sales have been utilized to determine
an appropriate capitalization rate for the subject.




BELOW LINE DEDUCTIONS
       Lost Rent: We estimate six months of lost rent associated with the lease-up of the subject’s
        retail space.

       Free Rent: We estimate four months of free rent to be given to a future tenant.

       Tenant Improvements: We estimate $50 per square foot in tenant improvements for the
        future tenant.

       Leasing Commissions: The following table details our concluded leasing commissions.

                                   COMMERCIAL LEASING COMMISSIONS
                                                Projected   Annual
                                      %          Annual     Leasing
                                   Commission   Mkt Rent  Commission

                                      6.88%           $78,800       $5,421
                                      5.50%           $81,164       $4,464
                                      5.50%           $83,599       $4,598
                                      4.81%           $86,107       $4,142
                                      4.81%           $88,690       $4,266
                                      4.13%           $91,351       $3,773
                                      4.13%           $94,091       $3,886
                                      4.13%           $96,914       $4,003
                                      4.13%           $99,821       $4,123
                                      4.13%           $102,816      $4,246
                                                                   $42,921
                                       CBRE


DIRECT CAPITALIZATION SUMMARY
A summary of the direct capitalization is illustrated in the following chart.




                                                  61
                                                                                     Condominium Sellout


                                DIRECT CAPITALIZATION SUMMARY

Income                                                       % of EGI    $/SF/Yr               Total
  Potential Commercial Income                                   105%      100.00                78,800
  Vacancy & Credit Loss                                           -5%       (5.00)              (3,940)
Effective Gross Income                                          100%      $95.00               $74,860


Expenses
  Real Estate Taxes                                               16%     $15.00               $11,820
  Property Insurance                                              0%         0.25                  197
  Management Fee                                          3.00%              2.85                2,246
  Condominium Fees                                                 4%       4.00                3,152
Operating Expenses                                                23%     $22.10              $17,415
Operating Expense Ratio                                                                         23.26%
Net Operating Income                                              77%     $72.90              $57,445
OAR                                                                             ÷               5.00%
Indicated Stabilized Value                                                                 $1,148,904
Rounded                                                                                    $1,100,000
  Lost Rent                                                                                    (39,400)
  Free Rent                                                                                    (26,267)
  Tenant Improvements                                                                          (39,400)
  Leasing Commissions                                                                          (42,921)
Indicated As Complete Value                                                                $1,000,916
Rounded                                                                                    $1,000,000
Value Per SF                                                                                   $1,269


Compiled by CBRE



CONDOMINIUM DISCOUNTED VALUE
The Discounted Cash Flow analysis is utilized to make a series of deductions from the gross
sellout to account for profit and holding costs involved when unit sales occur over an extended
sell-off period. Inherent within the process is the premise that as the anticipated sell-off period is
extended, the differential between gross sellout and market value of the project increases.

Absorption Period
To determine an appropriate absorption rate for the subject’s condominium units, we have
utilized the following comparables.




                                                 62
                                                                                  Condominium Sellout




We conclude to an absorption of 18 units per year (1.5 per month).

Sale Costs
SALES COMMISSIONS, MARKETING & LEGAL FEES
Typical developments similar to the subject property pay sales commissions in the range of 2% to
5% of the gross sales price. We have concluded at 4.00% of the sales prices. In addition to
leasing commissions there are legal and marketing fees involved with the closing. We have
estimated these costs in line with the market at 3.00% and have concluded to a combined
commissions/legal/marketing cost of 7.00% for each sale.

DEVELOPER’S PROFIT
This represents the risk premium associated with the sell-out of the vacant units. Based on
discussions with knowledgeable market participants developer profit typically ranges between 5%
and 15% of sales price. As previously mentioned in the market analysis, there are large number
of luxury condominiums entering the market. Additionally, sales figures of luxury condominiums
have dropped from peak levels. Given the risk in the luxury condominium market, we have
utilized a developer’s profit fee at the middle of the range at 10% of sales price.

CARRYING COSTS
REAL ESTATE TAXES AND COMMON CHARGES
The following tables contain comparable CAM and RET charges from which we analyze and
conclude for the subject.




                                                 63
                                                                               Condominium Sellout

                            SUMMARY OF COMPARABLE CAM CHARGES
                     Address               $/SF   $/Month
                     111 Murray Street    $1.37    $4,095
                     56 Leonard           $1.34    $2,773
                     25 Park Row          $1.37    $2,570
                     130 William          $0.76     $821
                     30 Park Place        $0.90    $2,067

                                Low              $0.76       $821
                                High             $1.37      $4,095
                                Average          $1.15      $2,465

                                                             $/SF    $/Month
                                        CBRE Conclusion     $1.15     $2,574
                     Compiled by CBRE

                            SUMMARY OF COMPARABLE RET CHARGES
                     Address              $/SF    $/Month Abatement
                     111 Murray Street    $2.42    $7,218     No
                     56 Leonard           $1.26    $2,607     No
                     25 Park Row          $1.37    $2,570     No
                     130 William          $1.36    $1,472     No
                     30 Park Place        $2.22    $5,116     No

                                Low              $1.26      $1,472
                                High             $2.42      $7,218
                                Average          $1.73      $3,797


                                          CBRE Conclusion   $1.70    $3,806
                     Compiled by CBRE

We have relied on the comparables to determine appropriate common charges and real estate
taxes. We were not provided with the developer projections of CAM and RET.

DISCOUNT RATE
In understanding the risk to developing a condominium complex, it can be measured in terms of
permitting risk, development risk and marketing risk.

       Each construction project has its own technical characteristics that vary according to the
        construction type, completion period and locale. Development risk looks at these in
        context of potential pitfalls such as inferior construction quality, variation in the
        construction program, undercapitalization, cost overruns, design changes and an
        untimely completion. The costs provided to us appear to be adequate to complete the
        project, and, a contingency for unforeseen circumstances has been included.

       Marketing risk considers the potential failure to sell the finished units in a timely and
        profitable manner once the permitting and development risks have been met. The subject
        will be a medium-sized development with 50 units for sale but at a price point
        considerably higher than citywide averages.


                                                  64
                                                                                  Condominium Sellout

These risks are measured in combination of developer’s profit and discount rate. Developer’s
profit is the expected enhancement in value created by a real estate developer. The final product
is worth more than the total cost of materials, labor, and overhead because of the developer.
Developer profit generally ranges from 5-15% of total costs. However, economic conditions in the
market and other factors such as miscalculations in cost estimating or unexpected forces can
significantly affect the developer profit. This represents the risk premium associated with the sell-
out of the units. Based on the above discussion, we have utilized a developer’s profit fee in the
middle of the range at 10.00% of the gross sellout.

The discount rate is used to convert the anticipated future cash flows to a present value. It reflects
the risks and timing of the cash flows and can consist of equity or a blend of equity and debt
position requirements. We have utilized a discount rate of 12.00% to derive our opinion of
market value. Our selection of the 12.00% discount rate is based on the high-quality finishes at
the subject and the lower investor rates in the marketplace as compared to the nation. The
following table shows Discount Rates as reported in the 2nd Quarter 2021 RealtyRates.com
Developers Survey:




Actual rates are historical rates achieved by survey respondents while pro-forma rates reflect
revenue and expense expectations. Developer’s profit is not included and treated as a line item
expense. The survey of actual rates listed above indicates a range in average discount rates of
9.99% to 20.14%, with an average of 14.62% for primary high-rise residential. Pro-forma rates



                                                 65
                                                                            Condominium Sellout

generally were estimated slightly lower, ranging from 9.59% to 19.34%. The subject property is
an extremely high-quality urban development located within a desirable New York City location.
We have spoken with numerous market participants who have undertaken condominium
developments in Manhattan. They have indicated that they typically internally model discount
rates between 8% and 12% for condominium developments.

We have concluded to an annual discount rate of 12%. Our concluded rate represents a rate
that has been compounded annually.

Net Sellout
To arrive at an as is value, we have discounted our value at a rate of 5% over the remaining 18
months. Then, we have deducted the remaining costs and a profit on the costs. A summary of
the cash flow from the Net Sellout is presented on the following page.




                                               66
                                                                                   Condominium Sellout

                                      43-45 PARK PLACE
                                DISCOUNTED SELLOUT CASH FLOW
Month                                                      12                      24              36
Ending                                                 Jan-24                  Jan-25          Jan-26

Pre-Sales                                                                          ---               ---
Number of Units Beginning Balance:                               50                32                14
Number of Units Sold:                                            18                18                14
Cumulative Number of Units Sold:                                 18                36                50

Total Number of Remaining Units:                                 32                14                 0

Average Price Per Unit:                                 $5,605,962        $5,776,473      $5,952,170

Sales During Sellout                                  $100,907,316      $103,976,509     $83,330,375
PreSale Residential
Total Sales                                           $100,907,316      $103,976,509     $83,330,375

Expenses:
  Commissions, Clsg, Legal & Mktg                       $7,063,512        $7,278,356      $5,833,126
  Real Estate Taxes (Unsold Units)                      $1,872,415        $1,050,379       $319,681
  Common Charges (Unsold Units)                         $1,266,634          $710,551       $216,255
Total Expenses:                                        $10,202,561        $9,039,286      $6,369,061

Net Income Before Profit:                              $90,704,755      $94,937,223      $76,961,314
Profit @ 10% of Sale Price                             $10,090,732      $10,397,651       $8,333,038
Net Income                                             $80,614,023      $84,539,572      $68,628,276
Present Value Factor @ 12% Disc. Rate Per Ann.            0.892857         0.797194         0.711780
Present Value of Cash Flow:                             $71,976,806      $67,394,429      $48,848,251

Discounted Sellout Value                              $188,219,487
Retail Unit                                             $1,000,000
Discounted Sellout Value                              $189,219,487
(Rounded):                                            $189,200,000
                                                            $1,690 per square foot of selling area

 Hold / Construction Period                               1.50 years
 Discount Rate Over Construction Period                       5.00%
 Discount Factor                                         0.9294286
 PV of Discounted Sellout                             $175,847,899
 Remaining Construction & Development Costs            (83,722,202)
 Profit                                                  (4,186,110)

Indicated Value                                        $87,939,587
Rounded                                                $87,900,000

 Compiled by CBRE




                                                 67
                                                                                   Reconciliation of Value


Reconciliation of Value
The value indications from the approaches to value are summarized as follows:

                                SUMMARY OF VALUE CONCLUSIONS
                                                         As Is on          As Complete on
                                                       July 2, 2021        January 2, 2023
           Discounted Sellout Analysis                    $87,900,000          $189,200,000
           Reconciled Value                               $87,900,000          $189,200,000
           Compiled by CBRE


In the Discounted Sellout Analysis, the subject’s condominium units are compared to similar
properties that have been sold recently or for which listing prices or offers are known. This
approach was used to conclude a gross sellout price for the units. The sales used in this analysis
are considered comparable to the subject, and the required adjustments were based on
reasonable and well-supported rationale. In addition, market participants are currently analyzing
purchase prices on investment properties as they relate to available substitutes in the market.
Therefore, the Discounted Sellout Analysis is considered to provide a reliable value indication and
has been given primary emphasis in the final value reconciliation of the subject for the
Prospective As Complete Market Value.

Based on the foregoing, the market value of the subject has been concluded as follows:

                                  MARKET VALUE CONCLUSION
            Appraisal Premise    Interest Appraised       Date of Value      Value Conclusion
                  As Is           Fee Simple Estate        July 2, 2021        $87,900,000
              As Complete         Fee Simple Estate      January 2, 2023      $189,200,000
         Compiled by CBRE




                                                  68
                                                                                      Assumptions and Limiting Conditions


Assumptions and Limiting Conditions
1.     CBRE, Inc. through its appraiser (collectively, “CBRE”) has inspected through reasonable observation the subject
       property. However, it is not possible or reasonably practicable to personally inspect conditions beneath the soil
       and the entire interior and exterior of the improvements on the subject property. Therefore, no representation is
       made as to such matters.
2.     The report, including its conclusions and any portion of such report (the “Report”), is as of the date set forth in the
       letter of transmittal and based upon the information, market, economic, and property conditions and projected
       levels of operation existing as of such date. The dollar amount of any conclusion as to value in the Report is based
       upon the purchasing power of the U.S. Dollar on such date. The Report is subject to change as a result of
       fluctuations in any of the foregoing. CBRE has no obligation to revise the Report to reflect any such fluctuations or
       other events or conditions which occur subsequent to such date.
3.     Unless otherwise expressly noted in the Report, CBRE has assumed that:
     (i)   Title to the subject property is clear and marketable and that there are no recorded or unrecorded matters or
           exceptions to title that would adversely affect marketability or value. CBRE has not examined title records
           (including without limitation liens, encumbrances, easements, deed restrictions, and other conditions that may
           affect the title or use of the subject property) and makes no representations regarding title or its limitations on
           the use of the subject property. Insurance against financial loss that may arise out of defects in title should be
           sought from a qualified title insurance company.
     (ii) Existing improvements on the subject property conform to applicable local, state, and federal building codes
          and ordinances, are structurally sound and seismically safe, and have been built and repaired in a workmanlike
          manner according to standard practices; all building systems (mechanical/electrical, HVAC, elevator, plumbing,
          etc.) are in good working order with no major deferred maintenance or repair required; and the roof and
          exterior are in good condition and free from intrusion by the elements. CBRE has not retained independent
          structural, mechanical, electrical, or civil engineers in connection with this appraisal and, therefore, makes no
          representations relative to the condition of improvements. CBRE appraisers are not engineers and are not
          qualified to judge matters of an engineering nature, and furthermore structural problems or building system
          problems may not be visible. It is expressly assumed that any purchaser would, as a precondition to closing a
          sale, obtain a satisfactory engineering report relative to the structural integrity of the property and the integrity
          of building systems.
     (iii) Any proposed improvements, on or off-site, as well as any alterations or repairs considered will be completed in
           a workmanlike manner according to standard practices.
     (iv) Hazardous materials are not present on the subject property. CBRE is not qualified to detect such substances.
          The presence of substances such as asbestos, urea formaldehyde foam insulation, contaminated groundwater,
          mold, or other potentially hazardous materials may affect the value of the property.
     (v) No mineral deposit or subsurface rights of value exist with respect to the subject property, whether gas, liquid,
         or solid, and no air or development rights of value may be transferred. CBRE has not considered any rights
         associated with extraction or exploration of any resources, unless otherwise expressly noted in the Report.
     (vi) There are no contemplated public initiatives, governmental development controls, rent controls, or changes in
          the present zoning ordinances or regulations governing use, density, or shape that would significantly affect the
          value of the subject property.
     (vii) All required licenses, certificates of occupancy, consents, or other legislative or administrative authority from any
           local, state, nor national government or private entity or organization have been or can be readily obtained or
           renewed for any use on which the Report is based.
     (viii) The subject property is managed and operated in a prudent and competent manner, neither inefficiently or
            super-efficiently.
     (ix) The subject property and its use, management, and operation are in full compliance with all applicable federal,
          state, and local regulations, laws, and restrictions, including without limitation environmental laws, seismic
          hazards, flight patterns, decibel levels/noise envelopes, fire hazards, hillside ordinances, density, allowable
          uses, building codes, permits, and licenses.
     (x) The subject property is in full compliance with the Americans with Disabilities Act (ADA). CBRE is not qualified
         to assess the subject property’s compliance with the ADA, notwithstanding any discussion of possible readily
         achievable barrier removal construction items in the Report.




                                                               69
                                                                                  Assumptions and Limiting Conditions

     (xi) All information regarding the areas and dimensions of the subject property furnished to CBRE are correct, and
          no encroachments exist. CBRE has neither undertaken any survey of the boundaries of the subject property nor
          reviewed or confirmed the accuracy of any legal description of the subject property.
      Unless otherwise expressly noted in the Report, no issues regarding the foregoing were brought to CBRE’s
      attention, and CBRE has no knowledge of any such facts affecting the subject property. If any information
      inconsistent with any of the foregoing assumptions is discovered, such information could have a substantial
      negative impact on the Report. Accordingly, if any such information is subsequently made known to CBRE, CBRE
      reserves the right to amend the Report, which may include the conclusions of the Report. CBRE assumes no
      responsibility for any conditions regarding the foregoing, or for any expertise or knowledge required to discover
      them. Any user of the Report is urged to retain an expert in the applicable field(s) for information regarding such
      conditions.
4.    CBRE has assumed that all documents, data and information furnished by or behalf of the client, property owner,
      or owner’s representative are accurate and correct, unless otherwise expressly noted in the Report. Such data and
      information include, without limitation, numerical street addresses, lot and block numbers, Assessor’s Parcel
      Numbers, land dimensions, square footage area of the land, dimensions of the improvements, gross building
      areas, net rentable areas, usable areas, unit count, room count, rent schedules, income data, historical operating
      expenses, budgets, and related data. Any error in any of the above could have a substantial impact on the Report.
      Accordingly, if any such errors are subsequently made known to CBRE, CBRE reserves the right to amend the
      Report, which may include the conclusions of the Report. The client and intended user should carefully review all
      assumptions, data, relevant calculations, and conclusions of the Report and should immediately notify CBRE of any
      questions or errors within 30 days after the date of delivery of the Report.
5.    CBRE assumes no responsibility (including any obligation to procure the same) for any documents, data or
      information not provided to CBRE, including without limitation any termite inspection, survey or occupancy permit.
6.    All furnishings, equipment and business operations have been disregarded with only real property being
      considered in the Report, except as otherwise expressly stated and typically considered part of real property.
7.    Any cash flows included in the analysis are forecasts of estimated future operating characteristics based upon the
      information and assumptions contained within the Report. Any projections of income, expenses and economic
      conditions utilized in the Report, including such cash flows, should be considered as only estimates of the
      expectations of future income and expenses as of the date of the Report and not predictions of the future. Actual
      results are affected by a number of factors outside the control of CBRE, including without limitation fluctuating
      economic, market, and property conditions. Actual results may ultimately differ from these projections, and CBRE
      does not warrant any such projections.
8.    The Report contains professional opinions and is expressly not intended to serve as any warranty, assurance or
      guarantee of any particular value of the subject property. Other appraisers may reach different conclusions as to
      the value of the subject property. Furthermore, market value is highly related to exposure time, promotion effort,
      terms, motivation, and conclusions surrounding the offering of the subject property. The Report is for the sole
      purpose of providing the intended user with CBRE’s independent professional opinion of the value of the subject
      property as of the date of the Report. Accordingly, CBRE shall not be liable for any losses that arise from any
      investment or lending decisions based upon the Report that the client, intended user, or any buyer, seller, investor,
      or lending institution may undertake related to the subject property, and CBRE has not been compensated to
      assume any of these risks. Nothing contained in the Report shall be construed as any direct or indirect
      recommendation of CBRE to buy, sell, hold, or finance the subject property.
9.    No opinion is expressed on matters which may require legal expertise or specialized investigation or knowledge
      beyond that customarily employed by real estate appraisers. Any user of the Report is advised to retain experts in
      areas that fall outside the scope of the real estate appraisal profession for such matters.
10. CBRE assumes no responsibility for any costs or consequences arising due to the need, or the lack of need, for
    flood hazard insurance. An agent for the Federal Flood Insurance Program should be contacted to determine the
    actual need for Flood Hazard Insurance.
11. Acceptance or use of the Report constitutes full acceptance of these Assumptions and Limiting Conditions and any
    special assumptions set forth in the Report. It is the responsibility of the user of the Report to read in full,
    comprehend and thus become aware of all such assumptions and limiting conditions. CBRE assumes no
    responsibility for any situation arising out of the user’s failure to become familiar with and understand the same.
12. The Report applies to the property as a whole only, and any pro ration or division of the title into fractional
    interests will invalidate such conclusions, unless the Report expressly assumes such pro ration or division of
    interests.




                                                            70
                                                                                 Assumptions and Limiting Conditions

13. The allocations of the total value estimate in the Report between land and improvements apply only to the existing
    use of the subject property. The allocations of values for each of the land and improvements are not intended to
    be used with any other property or appraisal and are not valid for any such use.
14. The maps, plats, sketches, graphs, photographs, and exhibits included in this Report are for illustration purposes
    only and shall be utilized only to assist in visualizing matters discussed in the Report. No such items shall be
    removed, reproduced, or used apart from the Report.
15. The Report shall not be duplicated or provided to any unintended users in whole or in part without the written
    consent of CBRE, which consent CBRE may withhold in its sole discretion. Exempt from this restriction is
    duplication for the internal use of the intended user and its attorneys, accountants, or advisors for the sole benefit
    of the intended user. Also exempt from this restriction is transmission of the Report pursuant to any requirement of
    any court, governmental authority, or regulatory agency having jurisdiction over the intended user, provided that
    the Report and its contents shall not be published, in whole or in part, in any public document without the written
    consent of CBRE, which consent CBRE may withhold in its sole discretion. Finally, the Report shall not be made
    available to the public or otherwise used in any offering of the property or any security, as defined by applicable
    law. Any unintended user who may possess the Report is advised that it shall not rely upon the Report or its
    conclusions and that it should rely on its own appraisers, advisors and other consultants for any decision in
    connection with the subject property. CBRE shall have no liability or responsibility to any such unintended user.




                                                           71
  Addenda




ADDENDA
              Addenda




       Addendum A


OPERATING DATA
   REDACTED
                                     Addenda




CBRE VALUATION & ADVISORY SERVICES




ADAM WEIL
Valuation & Advisory Services
+1 212 2076040
Adam.Weil@cbre.com


JUSTIN CASSON
Valuation & Advisory Services
212-207-6100

www.cbre.com
